Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 1 of 70 PageID #: 192



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ----------------------------------X
 LOVELY ANTOINE,


                         Plaintiff,
                                                     MEMORANDUM AND ORDER
       -against-
                                                     19-CV-5676 (KAM)


 BROOKLYN MAIDS 26, INC., and
 JAMES HENESTROZA,

                     Defendants.
 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Lovely Antoine (“plaintiff”) commenced this

 action on October 8, 2019 against Brooklyn Maids 26, Inc.

 (“Brooklyn Maids”) and James Henestroza (collectively,

 “defendants”), asserting claims of discrimination, sexual

 harassment, hostile work environment,1 and retaliation on the

 basis of her sex/gender under Title VII of the Civil Rights Act

 of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the New York

 State Human Rights Law (“NYSHRL”), N.Y. State Exec. Law §§ 296

 et seq., and the New York City Human Rights Law (“NYCHRL”), N.Y.

 City Admin. Code §§ 8-107 et seq.         (See generally ECF No. 1,

 Compl.)   Plaintiff further asserts claims of common law assault

 and battery against Mr. Henestroza in his individual capacity.
 1
       Plaintiff’s claims of sexual harassment and hostile work environment
 fall under her Title VII, NYSHRL, and NYCHRL sex/gender discrimination
 claims.
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 2 of 70 PageID #: 193



 (Id.)   Plaintiff seeks to recover back pay, prejudgment interest

 on back pay, front wages, emotional distress damages, punitive

 damages, and post-judgment interest, as well as attorneys’ fees

 and costs.    (Id.)   Presently before the court is plaintiff’s

 motion for default judgment against defendants pursuant to

 Federal Rule of Civil Procedure 55(b) and Local Civil Rule

 55.2(b).     (See generally ECF No. 15, ECF No. 17.)

             The court has reviewed plaintiff’s unopposed

 submissions, which include the complaint, plaintiff’s affidavit,

 the memorandum of law in support of plaintiff’s motion for

 default judgment, the affidavits from plaintiff’s counsel in

 support of plaintiff’s motion for default judgment, plaintiff’s

 supplemental submissions regarding damages, and the transcript

 of plaintiff’s testimony at the June 26, 2020 damages inquest.

 For the reasons below, the court grants plaintiff’s motion for

 default judgment with respect to all claims, awards compensatory

 and punitive damages with pre- and post-judgment interest, and

 attorneys’ fees and costs.

                                 BACKGROUND

    I.    Factual Background

             The facts recited herein are drawn solely from

 plaintiff’s complaint.      Given defendants’ failure to respond to

 the complaint, plaintiff’s well-pleaded factual allegations are

 accepted as true.     See Fed. R. Civ. P. 8(b)(6); Greyhound


                                      2
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 3 of 70 PageID #: 194



 Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158

 (2d Cir. 1992) (“[A] party’s default is deemed to constitute a

 concession of all well pleaded allegations of liability.”).                In

 determining whether a plaintiff is entitled to default judgment,

 the court is “limited to the non-conclusory, factual

 allegations” in the complaint.        Johannes Baumgartner

 Wirtschafts-Und Vermogensberatung GmbH v. Salzman, 969 F. Supp.

 2d 278, 287 (E.D.N.Y. 2013).

             Lovely Antoine accepted a job as a housekeeper for

 Brooklyn Maids in October 2018.          (Compl. ¶¶ 6, 14.)    At all

 relevant times, Mr. Henestroza was the Chief Executive Officer

 of Brooklyn Maids, and supervised plaintiff during her term of

 employment.     (Id. ¶¶ 10-11.)     In late January 2019, Henestroza

 asked plaintiff to clean his apartment.          (Id. ¶ 18.)     Plaintiff

 was subjected to inappropriate sexual remarks and advances at

 Henestroza’s apartment.      (Id. ¶ 19.)     Henestroza brought

 plaintiff to his bedroom and told her, “this is where the magic

 happens.”     (Id. ¶ 20.)   He also asked her about her sexual

 history and what kinds of sex acts she enjoyed.          (Id.)     After

 plaintiff left, Henestroza sent plaintiff text messages

 conveying his romantic interest in her, and describing the size

 of his penis.     (Id. ¶ 21.)     Plaintiff was “shocked” by

 Henestroza’s behavior, rebuffed his overtures, and insisted that

 she was not romantically interested in him.          (Id. ¶ 22.)


                                      3
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 4 of 70 PageID #: 195



 Henestroza responded that he “really wanted to help her” and

 would provide her with more work hours and return her to a five-

 day per week schedule.2       (Id. ¶ 23.)

             In early February 2019, Henestroza joined plaintiff on

 an apartment-cleaning assignment, ostensibly to help her with

 the laundry.     (Compl. ¶ 24.)     As plaintiff was working,

 Henestroza locked the apartment door and began pressuring her to

 have sex.     (Id. ¶ 25)     He then pushed her onto the bed and

 coerced her into having sex.        (Id.)     Afterward, plaintiff

 reiterated to Henestroza that she was not interested in him

 sexually and wanted to maintain a professional relationship.

 (Id. ¶ 26.)     Henestroza subsequently reduced plaintiff’s

 workdays and work hours.        (Id. ¶ 27.)

             In mid-February, plaintiff asked Henestroza when her

 normal hours would be restored.           (Compl. ¶ 28.)   In response,

 Henestroza withheld plaintiff’s pay for time she had worked

 until late February, though he ultimately paid her back wages

 due.     (Id. ¶¶ 28-29.)     Soon after, Henestroza again withheld

 plaintiff’s wages, prompting plaintiff to venture to

 Henestroza’s house on March 1, 2019 in an attempt to collect her

 wages.     (Id. ¶ 30.)     Henestroza responded by throwing plaintiff

 against the wall and choking her. (Id. ¶ 31.)           Henestroza warned


 2
       Plaintiff’s schedule was reduced to three days per week in mid-January
 because work at the McCarren Hotel (where plaintiff performed most of her
 cleaning assignments) had been slow. (Id. ¶ 17.)


                                       4
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 5 of 70 PageID #: 196



 plaintiff not to come back to his home, and threatened that he

 “used to kill animals as a child.”         (Id.)   Plaintiff told

 Henestroza not to contact her again.          (Id. ¶ 32.)

             Plaintiff concludes that the foregoing “are just some

 of the ways Defendants discriminated and retaliated against

 Plaintiff while employing her.”          (Id. ¶ 37.)

    II.   Procedural Background

             Plaintiff timely and properly filed her Title VII

 charges with the Equal Employment Opportunity Commission

 (“EEOC”) on July 1, 2019, and was granted the right to sue on

 September 9, 2019.     (ECF No. 1-1.)      Plaintiff filed a federal

 complaint against Brooklyn Maids and Mr. Henestroza on October

 8, 2019, asserting sex/gender discrimination and retaliation

 under Title VII, the NYSHRL, and the NYCHRL against both

 parties, and assault and battery against Henestroza in his

 individual capacity.      (See generally Compl.)

             On October 30, 2019, Magistrate Judge Kuo scheduled an

 Initial Conference for December 12, 2019.          (ECF No. 6.)      On

 December 10, 2019, plaintiff moved to adjourn the upcoming

 conference, having served Brooklyn Maids on October 22, 2019,

 and Henestroza on November 16, 2019, without response or answer

 from either defendant.      (ECF No. 10.)      Plaintiff concurrently

 sought leave to move for default judgment.             (Id.)   On December

 10, 2019, Magistrate Judge Kuo granted plaintiff leave to move


                                      5
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 6 of 70 PageID #: 197



 for default judgment against defendants.          (Dkt. Order dated Dec.

 10, 2019.)

             On January 13, 2020, plaintiff requested a certificate

 of default.    (ECF No. 11.)     The Clerk of Court entered default

 against defendants on January 21, 2020.          (ECF No. 14.)    On

 January 24, 2020, plaintiff filed a motion for entry of default

 judgment, supplemented with plaintiff’s affidavit and memorandum

 and the affidavits of counsel.       (ECF Nos. 15-17.)      Defendants

 were served (ECF No. 16-6), but did not oppose the motion.             In

 addition, plaintiff provided live video testimony at a damages

 inquest, held on June 26, 2020.          (See Minute Entry dated June

 26, 2020; see generally ECF No. 30, Transcript of Damages

 Inquest Hearing, held June 26, 2020 (“Inquest Tr.”).)

 Defendants were notified in advance of the inquest hearing (ECF

 No. 18), but did not appear.

                                 DISCUSSION

             Federal Rule of Civil Procedure 55 establishes a two-

 step process in the event of a defendant’s default.           First, the

 Clerk of the Court must enter the default if defendant fails to

 “plead or otherwise defend” in response to a properly served and

 filed complaint.     Fed. R. Civ. P. 55(a); Priestley v.

 Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011).           Second, a

 default judgment may then be entered if the complaint sets forth

 a valid claim and the plaintiff has established her entitlement


                                      6
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 7 of 70 PageID #: 198



 to a specific amount of damages.          Fed. R. Civ. P. 55(b).     When

 determining whether to grant a default judgment, the court

 considers three factors: “(1) whether the defendant’s default

 was willful; (2) whether defendant has a meritorious defense to

 plaintiff’s claims; and (3) the level of prejudice the non-

 defaulting party would suffer as a result of the denial of the

 motion for default judgment.”        Joseph v. HDMJ Restaurant, Inc.,

 970 F. Supp. 2d 131, 141 (E.D.N.Y. 2013) (quoting Mason Tenders

 Dist. Council v. Duce Constr. Corp., No. 02-CV-9044, 2003 WL

 1960584, at *2 (S.D.N.Y. Apr. 25, 2003)).3          The below analysis

 considers these factors with respect to plaintiff’s motion for

 entry of default judgment against defendants.

     I.   Willfulness

             The Second Circuit has held that failure to respond to

 a complaint evinces willful default.          See S.E.C. v. McNulty, 137

 F.3d 732, 738–39 (2d Cir. 1998) (unexplained failure to respond

 to complaint indicates willfulness); Indymac Bank v. Nat'l

 Settlement Agency, Inc., No. 07-CV-6865, 2007 WL 4468652, at *1

 (S.D.N.Y. Dec. 20, 2007) (finding defendants’ failure to appear,

 failure to respond to the complaint, and failure to respond to a

 3
        Although courts generally apply these factors to determine whether to
 relieve a party from default or default judgment, see Pecarsky v.
 Galaxiworld.com LTD, 249 F.3d 167, 171 (2d Cir. 2001); Davis v. Musler, 713
 F.2d 907, 915 (2d Cir. 1983), district courts in this circuit have similarly
 employed this analysis in determining whether to grant a default judgment.
 See Joseph, 970 F. Supp. 2d at 141; Mason Tenders, 2003 WL 1960584, at *2;
 Santana v. Latino Express Rest., Inc., 198 F. Supp. 3d 285, 291 (S.D.N.Y.
 2016).


                                       7
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 8 of 70 PageID #: 199



 motion for default judgment indicated willful conduct); United

 States v. DiPaolo, 466 F. Supp. 2d 476, 482 (S.D.N.Y. 2006)

 (grounds for default judgment were established by defendant’s

 failure to answer the complaint, particularly in light of the

 fact that the defendant had expressed no intention to do so at a

 later time).

             It is indisputable that defendants have not appeared,

 or responded to the complaint or plaintiff’s default motion.             As

 an initial matter, however, the court must determine whether

 service was properly effected upon defendants in order to

 determine whether their default was willful.          See Deep Foods

 Inc. v. Deep Foods Inc., 419 F. Supp. 3d 569, 577 (W.D.N.Y.

 2019) (willfulness found where plaintiff submitted proof of

 service demonstrating the summons and complaint were personally

 served on defendants, plaintiff’s motion for default judgment

 was served upon defendants at their last known addresses, and

 defendants also did not respond to either).

             A defendant may be served as provided by Rule 4 of the

 Federal Rules of Civil Procedure.        Under Rule 4(e)(1), an

 individual may be served in a judicial district of the United

 States by “following state law for serving a summons in an

 action brought in courts of general jurisdiction in the state

 where the district court is located or where service is made[.]”

 Fed. R. Civ. P. 4(e)(1).      Accordingly, service here was proper


                                      8
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 9 of 70 PageID #: 200



 if it conformed to the requirements of the New York Civil

 Practice Law and Rules (“CPLR”).          Plaintiff properly served

 defendant Brooklyn Maids under CPLR § 311(a)(1)4 and New York

 Business Corporation Law § 306(b)(1):5 on October 22, 2019, a

 process server over the age of 18 presented Sue Zouky, a legal

 clerk for the Secretary of State, with a copy of the summons and

 complaint.    (ECF No. 5.)     Plaintiff likewise properly served Mr.

 Henestroza under CPLR § 308(2):6 on November 16, 2019, a process

 server over the age of 18 served a copy of the summons and

 complaint to a co-tenant at plaintiff’s last known residence;


 4
       The pertinent text of CPLR § 311(a)(1) provides that:
       Personal service upon a corporation . . . shall be made by delivering
       the summons . . . upon any domestic or foreign corporation, to an
       officer, director, managing or general agent, or cashier or assistant
       cashier or to any other agent authorized by appointment or by law to
       receive service. A business corporation may also be served pursuant to
       section three hundred six or three hundred seven of the business
       corporation law.
 5
       New York Business Corporation Law § 306(b)(1) provides that:
       Service of process on the secretary of state as agent of a domestic or
       authorized foreign corporation shall be made by personally delivering
       to and leaving with the secretary of state or a deputy, or with any
       person authorized by the secretary of state to receive such service, at
       the office of the department of state in the city of Albany, duplicate
       copies of such process together with the statutory fee, which fee shall
       be a taxable disbursement.     Service of process on such corporation
       shall be complete when the secretary of state is so served.
 6
       The pertinent text of CPLR § 308(2) provides that personal service
 shall be made:
       [B]y delivering the summons within the state to a person of suitable
       age and discretion at the . . . dwelling place or usual place of abode
       of the person to be served and by either mailing the summons to the
       person to be served at his or her last known residence . . . in an
       envelope bearing the legend “personal and confidential” and not
       indicating on the outside thereof, by return address or otherwise, that
       the communication is from an attorney or concerns an action against the
       person to be served, such delivery and mailing to be effected within
       twenty days of each other . . . .



                                       9
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 10 of 70 PageID #: 201



 then, on November 19, 2019, the process server mailed a copy of

 the summons and complaint, via first class mail and in an

 envelope marked “PERSONAL & CONFIDENTIAL,” which did not

 indicate that the communication was from an attorney or

 concerned an action against Mr. Henestroza, to Henestroza’s last

 known residence.     (ECF No. 8.)     There is no indication that this

 mailing was not delivered to Henestroza.

             Although properly served, defendants never answered

 the complaint, nor did they request an extension of time to

 respond.    On January 24, 2020, plaintiff also mailed to

 defendants a copy her memorandum of law and related exhibits in

 support of her default motion, to which defendants again did not

 respond.    In addition, on August 13, 2020, plaintiff’s counsel

 informed the court that he had received a phone call from Mr.

 Henestroza.     (ECF No. 28, Status Letter dated Aug. 13, 2020.)

 According to counsel, Mr. Henestroza conveyed that he was aware

 of the suit, and represented that he had an attorney, but

 refused to provide his representative’s name or contact

 information, and insisted that plaintiff’s counsel submit all

 correspondence “through the Secretary of State.”           (Id.)   It thus

 appears Henestroza is fully aware of the instant action.

 Accordingly, defendants’ complete failure to respond

 sufficiently demonstrates willful default.          See Santana, 198 F.

 Supp. 3d at 191 (“Defendant’s non-appearance and failure to


                                      10
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 11 of 70 PageID #: 202



 respond to Plaintiff’s Complaint or Motion to For [sic] Default

 Judgment indicates willful conduct.”); United States of America

 v. Myers, 236 F. Supp. 3d 702, 707 (E.D.N.Y. 2017) (“Defendant’s

 failure to answer the Amended Complaint and to respond to the

 [motion for default] demonstrated willfulness under existing

 case law.”).

    II.   Meritorious Defenses

             A defense is meritorious “if it is good at law so as

 to give the factfinder some determination to make.”            Am.

 Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir.

 1996).    However, “[w]here a defendant fails to answer the

 complaint, courts are unable to make a determination whether the

 defendant has a meritorious defense to the plaintiff’s

 allegations, and, accordingly, this factor weighs in favor of

 granting a default judgment.”        Joseph, 970 F. Supp. 2d at 143

 (citing Empire State Carpenters Welfare v. Darken Architectural

 Wood, No. 11-CV-46, 2012 WL 194075, at *3 (E.D.N.Y Jan. 17,

 2012) and Mack Fin. Serv. v. Poczatek, No. 10-CV-3799, 2011 WL

 4628695, at *4 (E.D.N.Y. Aug. 30, 2011)).          Moreover, when a

 defendant has not presented a defense to the court, the well-

 pleaded allegations in plaintiff’s complaint are presumed to be

 true.    Indymac Bank, 2007 WL 4468652, at *1; Myers, 236 F. Supp.

 3d at 707-08.




                                      11
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 12 of 70 PageID #: 203



             Defendants have asserted no meritorious defenses to

 plaintiff’s well-pleaded factual allegations.           Notwithstanding,

 a plaintiff still must demonstrate that the factual allegations

 set forth in her complaint state valid claims to relief.            Myers,

 236 F. Supp. 3d at 708; see Said v. SBS Elecs., Inc., No. CV-08-

 3067, 2010 WL 1265186, at *2 (E.D.N.Y. Feb. 24, 2010) (“With

 respect to liability, a defendant’s default does no more than

 concede the complaint’s factual allegations; it remains the

 plaintiff’s burden to demonstrate that those uncontroverted

 allegations, without more, establish the defendant’s liability

 on each asserted cause of action.”); J & J Sports Prods., Inc.

 v. Daley, No. 06-CV-0238, 2007 WL 7135707, at *3–4 (E.D.N.Y.

 Feb. 15, 2007) (“conclusory allegations based on information and

 belief” are insufficient to support a finding of default-based

 liability).     The court now turns to the sufficiency of the

 allegations in the complaint and finds, for the following

 reasons, that the plaintiff’s allegations are sufficient to

 establish liability, and the defendants lack meritorious

 defenses to the claims asserted.

       A. Sex Discrimination

             1. Title VII and the NYSHRL

             Title VII of the Civil Rights Act of 1964 provides

 that “[i]t shall be an unlawful employment practice for an

 employer . . . to discriminate against any individual with


                                      12
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 13 of 70 PageID #: 204



 respect to [her] compensation, terms, conditions, or privileges

 of employment, because of such individual’s . . . sex.”            42

 U.S.C. § 2000e-2(a)(1).       Similarly, the NYSHRL provides that

 “[i]t shall be an unlawful discriminatory practice [f]or an

 employer,” on account of an individual’s sex, “to discriminate

 against such individual in compensation or in terms, conditions

 or privileges of employment.”        N.Y. Exec. Law. § 296(1)(a).

 Moreover, “[h]ostile work environment and retaliation claims

 under the NYSHRL are generally governed by the same standards as

 federal claims under Title VII.”          Schiano v. Quality Payroll

 Sys., Inc., 445 F.3d 597, 609 (2d Cir. 2006); see Setty v.

 Fitness, No. 17CV06504NGGSMG, 2018 WL 8415414, at *4 (E.D.N.Y.

 Dec. 18, 2018), report and recommendation adopted sub nom. Setty

 v. Synergy Fitness, No. 17CV6504NGGSMG, 2019 WL 1292431

 (E.D.N.Y. Mar. 21, 2019); Petrisch v. HSBC Bank USA, Inc., 2013

 WL 1316712, at *12 (E.D.N.Y. Mar. 28,2014).          Thus, the court

 will consider plaintiff’s Title VII and NYSHRL claims in tandem.

 See Smith v. Xerox Corp., 196 F. 3d 358, 372 n.1 (2d Cir. 1999)

 (“[S]ince claims under the NYSHRL are analyzed identically to

 claims under . . . Title VII, the outcome of an employment

 discrimination claim made pursuant to the NYSHRL is the same as

 it is under . . . Title VII.”) (citation omitted).

             Plaintiff alleges that Mr. Henestroza subjected her to

 recurrent and severe sexual harassment, amounting to a hostile


                                      13
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 14 of 70 PageID #: 205



 work environment.      Courts have construed both Title VII and the

 NYSHRL to include claims of a “discriminatorily hostile or

 abusive environment.”      Harris v. Forklift Sys., Inc., 510 U.S.

 17, 21 (1993); Setty, 2018 WL 8415414, at *5.           Although Title

 VII's anti-discrimination provision does not explicitly

 proscribe sexual harrassment arising out of a hostile work

 environment, the Supreme Court has recognized the existence of

 this cause of action.      Meritor Savings Bank, FSB v. Vinson, 477

 U.S. 57, 66 (1986) (“[C]ourts have uniformly held, and we agree,

 that a plaintiff may establish a violation of Title VII by

 proving that discrimination based on sex has created a hostile

 or abusive work environment.”); Zarda v. Altitude Express, Inc.,

 883 F.3d 100, 114 (2d Cir. 2018) (“Today, the Supreme Court and

 lower courts ‘uniformly’ recognize sexual harassment claims as a

 violation of Title VII, notwithstanding the fact that, as

 evidenced by the district court decision in Barnes, this was not

 necessarily obvious from the face of the statute.”) (citation

 and appellate history omitted).

             A plaintiff raising a hostile work environment claim

 under either Title VII or the NYSHRL must show that “the

 harassment was ‘sufficiently severe or pervasive to alter the

 conditions of the victim’s employment and create an abusive

 working environment.’”       Terry v. Ashcroft, 336 F.3d 128, 147-48

 (2d Cir. 2003) (quoting Alfano v. Costello, 294 F.3d 365, 373


                                      14
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 15 of 70 PageID #: 206



 (2d Cir. 2002)).     To determine whether a work environment is

 hostile, a court must look to the surrounding circumstances

 including:

             the frequency of the discriminatory conduct; its
             severity; whether it is physically threatening or
             humiliating, or a mere offensive utterance; and
             whether it unreasonably interferes with an employee’s
             work performance. The effect on the employee’s
             psychological well-being is, of course, relevant to
             determining whether the plaintiff actually found the
             environment abusive. But while psychological harm,
             like any other relevant factor, may be taken into
             account, no single factor is required.

 Harris, 510 U.S. at 23.       Generally, incidents of harassment

 “must be more than episodic; they must be sufficiently

 continuous and concerted in order to be deemed pervasive.”

 Joseph, 970 F. Supp. 2d at 145 (internal quotation marks

 omitted).    However, even an isolated incident can meet the

 threshold for hostility if it can and does independently “work a

 transformation of the plaintiff’s workplace.”           Alfano, 294 F.3d

 365, 374 (2d Cir. 2002).       Accordingly, a plaintiff alleging a

 hostile work environment "must demonstrate either that a single

 incident was extraordinarily severe, or that a series of

 incidents were `sufficiently continuous and concerted' to have

 altered the conditions of her working environment."            Id.

 (quoting Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir.

 2000)).




                                      15
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 16 of 70 PageID #: 207



             Plaintiff’s hostile work environment claim hinges

 primarily on two incidents.       Whether considered individually or

 collectively, however, the alleged conduct easily surpasses the

 threshold of severity.       First, in January 2019, Henestroza

 allegedly induced plaintiff to enter his bedroom on the pretense

 that she was on a cleaning assignment, and instead,

 propositioned her for sex and inquired about her sexual history.

 After plaintiff declined, Henestroza volunteered an unsolicited

 description of his penis and reiterated his romantic interest in

 her.   She rebuffed him, to which Henestroza responded with an

 offer of additional work hours “to help her.”           Then, in February

 2019, Henestroza joined plaintiff on a cleaning assignment,

 presumably to help her with the laundry, but, in fact, as a

 pretext to contrive a sexual encounter.          Plaintiff alleges

 Henestroza sexually assaulted her.         He locked the door, groped

 her, pushed her onto the bed, and coerced Ms. Antoine into

 having sex with him.      Plaintiff thereafter reiterated that she

 was not sexually interested in Henestroza, but this time,

 instead of offering to “help her,” he withheld her wages.

             The Second Circuit has recognized that, “even a single

 incident of sexual assault sufficiently alters the conditions of

 the victim’s employment and clearly creates an abusive work

 environment for purposes of Title VII liability.”           Tomka v.

 Seiler Corp., 66 F.3d 1295, 1305 (2d Cir. 1995), abrogated on


                                      16
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 17 of 70 PageID #: 208



 other grounds by Burlington Indus, Inc. v. Ellerth, 524 U.S. 742

 (1998).    Here, Henestroza’s sexual assault of plaintiff in

 February 2019 was independently severe enough to create a

 hostile and abusive work environment, and constitutes per se

 liability under Title VII and the NYSHRL.          See Redd v. New York

 Div. of Parole, 678 F.3d 166, 179 (2d Cir. 2012) (“Direct

 contact with an intimate body part constitutes one of the most

 severe forms of sexual harassment.”); see also Garcia v. N.Y.

 City Health & Hosps. Corp., No. 15-CV-2119 (DAB), 2016 WL

 4097850, at *6 (S.D.N.Y. July 26, 2016) (allegations of grabbing

 plaintiff’s buttocks, “nibbling” his ear, and kissing him on the

 lips amounted to “physical harassment that could reasonably be

 perceived as intimidating and humiliating”).          Moreover,

 plaintiff’s repeated attempts to forestall Henestroza’s advances

 warrant the reasonable inference that she found his conduct

 subjectively hostile and abusive.         Accordingly, plaintiff was

 subjected to a hostile work environment under Title VII and the

 NYSHRL.

             2. NYCHRL

             “‘The New York City Human Rights Law was intended to

 be more protective than [its] state and federal counterpart.’”

 Bermudez v. City of N.Y., 783 F. Supp. 2d 560, 579 (S.D.N.Y.

 2011) (quoting Farrugia v. N. Shore Univ. Hosp., 820 N.Y.S.2d

 718, 724 (N.Y. Sup. Ct. 2006)).        To state a claim for gender


                                      17
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 18 of 70 PageID #: 209



 discrimination under the NYCHRL, a “plaintiff need only show

 differential treatment—that she is treated ‘less well’—because

 of a discriminatory intent.”        Mihalik v. Credit Agricole

 Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013)

 (quoting Williams v. N.Y. City Hous. Auth., 61 A.D.3d 62, 78

 (N.Y. App. Div. 1st Dep’t 2009)).         Further, the NYCHRL does not

 distinguish between discrimination and hostile work environment

 claims; rather, both are governed by N.Y.C. Admin. Code § 8–

 107(1)(a); Sotomayor v. City of N.Y., 862 F. Supp. 2d 226, 261

 (E.D.N.Y. 2012) (“Hostile work environment claims are analyzed

 under the same provision of the NYCHRL as discrimination

 claims.”) (citation omitted).        “Employers may only avoid

 liability under the NYCHRL for conduct that results in an

 employee being treated less well because of her gender, when the

 conduct complained of constitutes nothing more than petty

 slights and trivial inconveniences.”         Pryor v. Jaffe & Asher,

 LLP, 992 F. Supp. 2d 252, 260 (S.D.N.Y. 2014) (citations and

 internal quotation marks omitted).         Because plaintiff has

 adequately pled a claim for hostile work environment under the

 NYSHRL, she has also done so under the NYCHRL.           See Winston v.

 Verizon Servs. Corp., 633 F. Supp. 2d 42, 48 (S.D.N.Y. 2009)

 (allegations that successfully state a claim under the NYSHRL

 “[a] fortiori . . . state[s] a claim under the [NYCHRL] . . . ,




                                      18
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 19 of 70 PageID #: 210



 which is more liberal than either its state or federal

 counterpart.”) (citations omitted).

       B. Retaliation

             1. Title VII and NYSHRL

             “‘The standards for evaluating retaliation claims are

 identical under Title VII and the NYSHRL.’”          Setty, 2018 WL

 8415414, at *9 (quoting Russo v. N.Y. Presbyterian Hosp., 972 F.

 Supp. 2d 429, 454 (E.D.N.Y. 2013)).         Title VII provides that it

 is unlawful for an employer “to discriminate against any of his

 employees . . . because [she] has opposed any practice made an

 unlawful employment practice by this subchapter . . . .”            42

 U.S.C. § 2000e-3(a).      Similarly, the NYSHRL makes it an unlawful

 discriminatory practice for an employer “to expel or otherwise

 discriminate against any person because [she] has opposed any

 practices forbidden under this article . . . .”           N.Y. Exec. Law

 § 296(1)(3).     “To make out a prima facie case of retaliation, a

 plaintiff must make four showings: that ‘(1) she engaged in a

 protected activity; (2) her employer was aware of this activity;

 (3) the employer took adverse employment action against her; and

 (4) a causal connection exists between the alleged adverse

 action and the protected activity.’”         Summa v. Hofstra Univ.,

 708 F.3d 115, 125 (2d Cir. 2013) (quoting Schiano, 445 F.3d at

 608).    The court addresses each requirement in turn below.




                                      19
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 20 of 70 PageID #: 211



             First, plaintiff engaged in a “protected activity” by

 objecting to Henestroza’s sexual advances.          A “protected

 activity” is an activity “taken to protest or oppose statutorily

 prohibited discrimination.”       Wimes v. Health, 157 F. App’x 327,

 328 (2d Cir. 2005) (quoting Cruz, 202 F.3d at 566, superseded on

 other grounds by N.Y.C. Local L. No. 85).          A plaintiff need not

 file a formal complaint to engage in a protected activity;

 paradigmatic examples of protected activities include “making

 complaints to management, writing critical letters to customers,

 protesting against discrimination by industry or by society in

 general, and expressing support of coworkers who have filed

 formal charges.”     Cruz, 202 F.3d at 566 (citation omitted).

             District courts in the Second Circuit diverge somewhat

 as to whether rejecting a harasser’s sexual advances constitutes

 a protected activity.      Compare Hughes v. Twenty-First Century

 Fox, Inc., 304 F. Supp. 3d 429, 448 (S.D.N.Y. 2018)

 (“[Defendant’s] sexual advances ‘qualified as an unlawful

 employment practice,’ and [plaintiff] engaged in protected

 activity each time she rejected them.”), with Reid v. Ingerman

 Smith LLP, 876 F. Supp. 2d 176, 189 (E.D.N.Y. 2012) (“rejection

 of sexual advances does not constitute a protected activity”);

 compare Burrell v. CUNY, 894 F. Supp. 750, 761 (S.D.N.Y. 1995)

 (refusing to accede to sexual advances is an activity protected

 under Title VII), with Del Castillo v. Pathmark Stores, Inc.,


                                      20
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 21 of 70 PageID #: 212



 941 F. Supp. 437, 438–39 (S.D.N.Y. 1996) (plaintiff did not

 state retaliation claim where her immediate supervisor allegedly

 assigned her undesirable work after she rebuffed his sexual

 advances).    Courts have justified excluding rejection of sexual

 advances from the scope of protected activities by warning that

 “every harassment claim would automatically state a retaliation

 claim” were resisting a harasser’s advances to constitute a

 “protected activity.”      Reid, 876 F. Supp. 2d at 189 (quoting Del

 Castillo, 941 F. Supp. at 439).

             The court disagrees with that position, however, and

 adopts the stance aptly expressed by Judge Pauley, that

 conceiving “protected activity” so narrowly “overlook[s] the

 complex dynamics underlying a work environment fraught with

 power disparities.”      Hughes, 304 F. Supp. 3d at 448.        As Judge

 Pauley explained:

             Sexual harassment can manifest itself in many forms.
             Some are less obvious than others but just as
             invidious. Formally reporting an incident of sexual
             assault is one form of protected activity, but it is
             not always available. An individual who is sexually
             harassed by her supervisor, or someone with clout
             within the company, faces a Hobson’s choice—she is
             either forced to endure her supervisor’s unwanted
             overtures, or file a complaint that will inevitably
             bruise his ego and jeopardize her job and career.

 Id.   A majority of courts confronted with this issue have

 reached a similar conclusion.        See, e.g., Johnson v. Medisys

 Health Network, 2011 WL 5222917, at *16 (E.D.N.Y. June 1, 2011)



                                      21
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 22 of 70 PageID #: 213



 (“There is no reason to disagree with the view of the majority

 of courts that allegations that an employee consistently refused

 her supervisor’s sexual advances constitutes ‘protected

 activity’ for purposes of a retaliation claim.”); Little v.

 Nat'l Broad. Co., Inc., 210 F. Supp. 2d 330, 386 (S.D.N.Y. 2002)

 (“Rejecting sexual advances from an employer [ ] constitutes

 ‘protected activity.’ The prohibition against retaliation is

 intended to protect employees who resist unlawful workplace

 discrimination. Sexual harassment by an employer or supervisor

 is an unlawful practice, and an employee’s refusal is a means of

 opposing such unlawful conduct.”).

             This case features the sort of workplace power

 imbalance that Hughes contemplated.         Plaintiff’s harasser,

 Henestroza, was also the company CEO.         Henestroza made his

 unwelcome advances in private settings, outside of public view.

 It is reasonable to infer plaintiff harbored a fear that

 formally resisting Henestroza’s advances would have devolved

 into a “he said, she said” dispute with her employer’s most

 senior officer, with little prospect of anyone taking her side,

 and a severe risk of repercussions.         Thus, plaintiff rejected

 Henestroza’s alleged sexual advances by, inter alia, expressing

 to him personally that she was not romantically interested in

 him.   Plaintiff’s verbal and physical expressions of resistance




                                      22
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 23 of 70 PageID #: 214



 to Henestroza’s sexual advances were protected activities under

 Title VII and the NYSHRL.

             The remaining elements of plaintiff’s retaliation

 claim are plainly established by her allegations.           The complaint

 alleges that plaintiff rejected Henestroza’s sexual advances by

 telling him directly, thus making clear to Henestroza that

 plaintiff was engaging in a protected activity.           Thereafter,

 Henestroza reduced plaintiff’s hours, and withheld her wages.

 These actions constitute “materially adverse actions” because “a

 reasonable employee would have found the challenged action

 materially adverse, which in this context means it well might

 have dissuaded a reasonable worker from making or supporting a

 charge of discrimination.”       Rivera v. Rochester Genesee Reg'l

 Transp. Auth., 743 F.3d 11, 25 (2d Cir. 2014) (quoting

 Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68

 (2006)); see also Radice v. Eastport S. Manor Cent. Sch. Dist.,

 No. CV 17-1 (GRB)(ST), 2020 WL 1041124, at *12 (E.D.N.Y. Feb. 5,

 2020) (“[T]he reduction of hours from 180 to 80 hours of work

 time constitutes an adverse employment action.”); Lin v. Great

 Rose Fashion, Inc., No. 08-CV-4778(NGG)(RLM), 2009 WL 1544749,

 at *17 (E.D.N.Y. June 3, 2009) (reduction of hours constituted

 adverse action).

             Finally, the timing of Henestroza’s adverse actions

 suggest they were in response to plaintiff’s protected activity.


                                      23
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 24 of 70 PageID #: 215



 In early February 2019, following an encounter in which

 Henestroza allegedly coerced plaintiff into sexual intercourse,

 plaintiff informed Henestroza that she was not interested in a

 sexual relationship with him.        (Compl. ¶¶ 25-26.)     By mid-

 February, Henestroza had docked plaintiff’s workdays and hours,

 then began withholding her pay altogether.          (Id. ¶¶ 27-28.)

 Causation can be pled “indirectly by showing that the protected

 activity was followed closely by discriminatory treatment . . .

 .”   Johnson v. Palma, 931 F.2d 203, 207 (2d Cir. 1991) (internal

 quotations and citations omitted, emphasis in original).              Here,

 the “close temporal proximity” between plaintiff’s expressions

 of disinterest in a sexual relationship, and Henestroza’s

 adverse actions, is more than sufficient to infer causation in

 establishing a prima facie case of retaliation.           See Summa, 708

 F.3d 115 at 128.

             2. NYCHRL

             A plaintiff can assert a retaliation claim under the

 NYCHRL by alleging that “the employer engaged in conduct that

 was reasonably likely to deter a person from engaging in”

 protected activity, including, objecting to sexually harassing

 behavior.    See Mihalik, 715 F.3d at 112 (internal citation

 omitted).    As with Title VII and NYSHRL, “the NYCHRL require[s]

 a causal connection between an adverse act and a protected

 activity to prove a retaliation claim.”          See, e.g., Dudley v.


                                      24
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 25 of 70 PageID #: 216



 N.Y.C. Hous. Auth., No. 12 Civ. 2771, 2014 WL 5003799, at *25

 (S.D.N.Y. Sept. 30, 2014).       Unlike its federal and state law

 counterparts, however, “a plaintiff is not required to show, ‘a

 material adverse action’ under the NYCHRL.”          Schaper v. Bronx

 Lebanon Hosp. Ctr., 408 F. Supp. 3d 379, 394 (S.D.N.Y. 2019).

 In short, because plaintiff’s allegations of retaliation meet

 the higher pleading thresholds under Title VII and NYSHRL, the

 plaintiff’s claim also meets the requirements of the NYCHRL.

 See Hagan v. City of N.Y., 39 F. Supp. 3d 481, 503 (S.D.N.Y.

 2014) (“[T]he city law grants employees broader protections than

 its federal and state counterparts.”).

       C. Individual and Employer Liability

             1. Title VII

             Although Henestroza perpetrated the alleged harassment

 and retaliation at issue, Title VII does not provide for

 individual liability.       Tomka, 66 F.3d at 1313–14.      An employer,

 on the other hand, can be held vicariously liable under Title

 VII for the unlawful conduct of supervisors with the capacity to

 take “tangible employment actions.”         Setty, 2018 WL 8415414, at

 *7 (citing Dillon v. Ned Mgmt., Inc., F. Supp. 3d 639, 655

 (E.D.N.Y. 2015)).      Liability may be imputed to an employer where

 its supervisors engage in either discriminatory harassment or

 retaliatory conduct.       See, e.g., Bethea v. City of N.Y., No. 11

 CV 2347 (SJ) (MJA), 2014 WL 2616897, at *7 (E.D.N.Y. June 12,


                                      25
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 26 of 70 PageID #: 217



 2014) (“[H]arassment and the retaliation at the hands of a

 supervisor empowered to take tangible employment actions will

 trigger an employer’s vicarious liability, but an employer is

 also liable where it has negligently allowed harassment or

 retaliation to occur or persist.”); Muraj v. UPS Freight Servs.,

 No. 04-CV-6563 CJS, 2006 WL 2528538, at *3 (W.D.N.Y. Aug. 31,

 2006) (concluding that “under general principles of vicarious

 liability under Title VII, an employer may be held vicariously

 liable for tangible employment actions taken by its

 supervisors,” which includes retaliation); see also Mys v.

 Michigan Dep't of State Police, 886 F.3d 591, 600 (6th Cir.

 2018) (“An employer is also vicariously liable for retaliation

 that a supervisor initiates against an employee by causing

 another actor, that might itself lack retaliatory animus, to

 take an adverse action against the employee.”).

             Henestroza’s sexual harassment of, and retaliation

 against plaintiff, are imputed to Brooklyn Maids because

 Henestroza was plaintiff’s direct supervisor.           Henestroza was

 the company CEO, maintained control over plaintiff’s

 compensation and hours, and, on several occasions, told

 plaintiff where to work.       Therefore, Henestroza had authority to

 take “tangible employment actions” in his capacity as Brooklyn

 Maids’ CEO.     “When, as here, the alleged harasser is in a

 supervisory position over the plaintiff, the objectionable


                                      26
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 27 of 70 PageID #: 218



 conduct is automatically imputed to the employer.”           Gorzynski v.

 JetBlue Airways Corp., 596 F.3d 93, 103 (2d Cir. 2010)

 (citations omitted); Welch v. Bill Cram, Inc., No. 6:15-CV-

 06391(MAT), 2017 WL 3676040, at *4 (W.D.N.Y. Aug. 25, 2017).

 Accordingly, Brooklyn Maids is liable under Title VII for

 Henestroza’s misconduct.

             2. NYSHRL

             Under the NYSHRL, “[a]n employer cannot be held liable

 for an employee’s discriminatory act unless the employer became

 a party to it by encouraging, condoning, or approving it.’”

 Romero v. City of N.Y., 839 F. Supp. 2d 588, 635 (E.D.N.Y. 2012)

 (quoting Doe v. State, 89 A.D.3d 787, 788 (N.Y. App. Div. 2d

 Dep’t 2011)).     “Condonation, which may sufficiently implicate an

 employer in the discriminatory acts of its employee to

 constitute a basis for employer liability under the Human Rights

 Law, contemplates a knowing, after-the-fact forgiveness or

 acceptance of an offense.”       State Div. of Human Rights ex rel.

 Greene v. St. Elizabeth’s Hosp., 487 N.E.2d 268, 269 (N.Y.

 1985); see Selmanovic v. NYSE Grp., Inc., No. 06–CV–3046, 2007

 WL 4563431, at *4 (S.D.N.Y. Dec. 21, 2007).          Alternatively, an

 employer’s “calculated inaction in response to discriminatory

 conduct, may as readily as affirmative conduct, indicate

 condonation.”     Guzman v. Macy's Retail Holdings, Inc., No. 09–

 CV–4472, 2010 WL 1222044, at *11 (S.D.N.Y. Mar. 29, 2010)


                                      27
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 28 of 70 PageID #: 219



 (quoting Melendez v. Int’l Serv. Sys., Inc., No. 97–CV–8051,

 1999 WL 187071, at *15 (S.D.N.Y. Apr. 6, 1999)).

             Plaintiff alleges that “[d]efendants had knowledge of

 and/or acquiesced in the discrimination and/or harrassment by []

 Henestroza.”     (Compl. ¶ 38.)     The court need not credit this

 conclusory allegation, however.        JXB 84 LLC v. Khalil, No.

 15CV6251NGGJO, 2017 WL 1184001, at *2 (E.D.N.Y. Feb. 17, 2017),

 report and recommendation adopted, No. 15CV6251NGGJO, 2017 WL

 1184141 (E.D.N.Y. Mar. 29, 2017) (“The fact that a complaint

 stands unanswered does not, however, suffice to establish

 liability on its claims: a default does not establish conclusory

 allegations, nor does it excuse any defects in the plaintiff’s

 pleading.”).     The complaint is bereft of allegations that any

 actor, other than Henestroza, was remotely aware of, or blinded

 themselves to, his conduct.       Indeed, Henestroza’s aggressions

 against plaintiff occurred in private settings, outside the

 presence of others, and plaintiff does not allege that she

 informed personnel at Brooklyn Maids, or that Brooklyn Maids

 otherwise came to learn, of her mistreatment.           Similarly absent

 are allegations that Brooklyn Maids or its personnel, other than

 Henestroza himself, were aware of his retaliatory acts against

 plaintiff.     Nor does the complaint allege, or plaintiff’s

 memorandum of law assert, that Brooklyn Maids is Henestroza’s

 alter ego.     Plaintiff thus fails to sufficiently allege any


                                      28
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 29 of 70 PageID #: 220



 basis to hold Brooklyn Maids liable under the NYSHRL for

 Henestroza’s conduct.

             In contrast to Title VII, however, individuals may be

 held liable under the NYSHRL for employment discrimination.               See

 Mandell v. Cty. of Suffolk, 316 F.3d 368, 377 (2d Cir. 2003).

 An individual may be held liable under the NYSHRL where, inter

 alia, he has an ownership interest in the business or is a

 supervisor that can make hiring and firing decisions.            EEOC v.

 Suffolk Laundry Servs., Inc., 48 F. Supp. 3d 497, 523 (E.D.N.Y.

 2014) (quoting Tomka, 66 F.3d at 1317, and N.Y. Exec. Law §

 296).    Although the complaint does not allege that Henestroza

 owned Brooklyn Maids, in whole or in part, during the relevant

 time period, Henestroza, as CEO, clearly had authority to “do

 more than carry out personnel decisions made by others.”            Id.

 As discussed above, Henestroza held and exercised authority over

 plaintiff’s work schedule, pay, and assignments.           He is,

 therefore, subject to liability under § 296(1) of the NYSHRL.

 See Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 53 (2d Cir.

 2014) (“[A]s a general rule, individuals may be subject to

 liability as employers ‘if they have ownership interests in the

 [employer] or do more than carry out personnel decisions of

 others.’”) (alteration in original) (quoting Townsend v.

 Benjamin Enters., Inc., 679 F.3d 41, 57 (2d Cir. 2012)).

             3. NYCHRL


                                      29
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 30 of 70 PageID #: 221



             Both Henestroza and Brooklyn Maids are liable under

 the NYCHRL.     Employers may be held liable under the NYCHRL

 where, inter alia, “the offending employee exercised managerial

 or supervisory responsibility . . . .”         Setty, 2018 WL 8415414,

 at *9 (quoting Zakrzewska v. New Sch., 14 N.Y.3d 469, 479 (N.Y.

 2010)).    Individuals may be held liable under Section 8-

 107(1)(a) of the NYCHRL “if they actually participated in the

 conduct giving rise to the discrimination claim.”           Dillon, 85 F.

 Supp. 3d at 658.     Accepting the complaint’s well-pleaded

 allegations as true, the court finds plaintiff has established

 both Brooklyn Maids’ employer liability and Henestroza’s

 individual liability under the NYCHRL.         As the harasser and

 retaliator, Henestroza is subject to liability under Section 8-

 107(1)(a) for actually participating in the discriminatory

 conduct.    Moreover, because Henestroza—the “offending employee”—

 exercised managerial or supervisory responsibility, liability

 may properly be imputed to Brooklyn Maids, the plaintiff’s

 employer. Accordingly, both defendants are properly held liable

 for sex discrimination and retaliation under the NYCHRL.

       D. Assault and Battery

             The complaint further asserts causes of action under

 New York state law for assault and battery.          The complaint does

 not pinpoint precisely which conduct the tort claims are

 predicated upon, but it is reasonably clear that the assault and


                                      30
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 31 of 70 PageID #: 222



 battery allegations relate to: (1) the February 2019 incident in

 which Henestroza pushed plaintiff onto a bed and sexually

 assaulted her; and (2) Henestroza’s physical attack against

 plaintiff at his home, in or around March 1, 2019, during which

 he choked her.     (Compl. ¶¶ 25, 30-31, 63-65.)

             Without question, the complaint states a claim for

 assault and battery.      To state claims for assault and battery

 under New York law, a plaintiff must allege “an intentional

 placing of another person in fear of imminent harmful or

 offensive contact” and “an intentional wrongful physical contact

 with another person without consent,” respectively.            Girden v.

 Sandals Int’l, 262 F.3d 195, 203 (2d Cir. 2001) (citation and

 internal quotation marks omitted).         In February 2019, while

 Henestroza and plaintiff were alone in a room, Henestroza locked

 the door, cutting plaintiff off from a means of exit.             At this

 point, given Henestroza’s past advances, it is plausibly alleged

 that plaintiff reasonably perceived Henestroza was posing a

 physical menace to her body.        Subsequent events, as alleged,

 leave no room for interpretation.         Henestroza intentionally put

 plaintiff in fear of imminent offensive contact.            He pushed

 plaintiff onto a bed and coerced her into intercourse.7             The


 7
       These allegations of sexual intercourse by forcible compulsion, if
 proven, potentially constitute criminal rape under New York law. See New
 York Penal Law § 130.35(1) (“A person is guilty of rape in the first degree
 when he or she engages in sexual intercourse with another person . . . [b]y
 forcible compulsion.”). “In the civil context, the common meanings of


                                      31
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 32 of 70 PageID #: 223



 March 2019 incident is equally clear-cut.          Henestroza threw

 plaintiff against a wall and choked her.          As if this violent

 aggression were not enough, Henestroza warned plaintiff that he

 “used to kill animals as a child,” and that she too should be

 afraid.    In both instances, the complaint sufficiently alleges

 that Henestroza intentionally caused plaintiff to fear imminent,

 harmful, and offensive contact, and did wrongfully contact her

 without consent.     Henestroza is thus personally liable for

 assault and battery.

    III. Prejudice Toward Plaintiff

             Plaintiff has established claims against defendants

 for sex/gender discrimination and retaliation under Title VII,

 the NYSHRL, and the NYCHRL: Henestroza is liable for

 discrimination and retaliation under the NYSHRL and NYCHRL, and

 defendant Brooklyn Maids is liable for discrimination and

 retaliation under Title VII and the NYCHRL.          Henestroza is also

 liable for civil assault and battery.

             The final factor the court must consider in

 determining whether to grant plaintiff’s motion for default

 judgment is whether plaintiff would be prejudiced if her motion

 for default were denied.       Denying the motion would be

 ‘assault’ and ‘battery’ subsume all forms of tortious menacing and unwanted
 touching.” See Girden, 262 F.3d at 203 (quoting United Nat'l Ins. Co. v.
 Waterfront N.Y. Realty Corp., 994 F.2d 105, 108 (2d Cir. 1993) and citing 6A
 N.Y. Jur. 2d Assault—Civil Aspects § 2). Rape indisputably encompasses civil
 assault and battery under New York law. United Nat’l Ins. Co., 994 F.2d at
 108.


                                      32
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 33 of 70 PageID #: 224



 prejudicial to plaintiff “as there are not additional steps

 available to secure relief in this [c]ourt.”          Bridge Oil Ltd. v.

 Emerald Reefer Lines, LLC, No. 06-CV-14226, 2008 WL 5560868, at

 *2 (S.D.N.Y. Oct. 27, 2008) (citing Mason Tenders, 2003 WL

 1960584, at *3).     Without the entry of a default judgment,

 plaintiff would be unable to recover for the claims adequately

 set forth in the complaint.       A default judgment is thus

 warranted.

                                   DAMAGES

             With defendants’ liability established, the court now

 assesses the damages that plaintiff is entitled to recover.

 Allegations of liability are deemed admitted upon default;

 allegations of damages are not.        See Greyhound, 973 F.2d at 158.

 Rather, a court must ensure that there is an adequate basis for

 the damages sought by a plaintiff before entering judgment in

 the amount demanded.      See Fustok v. ContiCommodity Servs., Inc.,

 873 F.2d 38, 40 (2d Cir. 1989).        The court must also be able to

 ascertain the amount of damages “with reasonable certainty.”

 Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp.,

 109 F.3d 105, 111 (2d Cir. 1997).

             A court may make this determination based upon

 evidence presented at a hearing or upon a review of “detailed

 affidavits or documentary evidence.”         Id.; see also Fed. R. Civ.

 P. 55(b)(2); Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504,


                                      33
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 34 of 70 PageID #: 225



 508 (2d Cir. 1991).      In addition, where the damages are “not

 susceptible to simple mathematical calculation, Federal Rule of

 Civil Procedure 55(b)(2) gives courts discretion to determine

 whether an evidentiary hearing is necessary or whether to rely

 on detailed affidavits or documentary evidence.”           Am. Jewish

 Comm. v. Berman, No. 15 Civ. 5983 (LAK) (JLC), 2016 WL 3365313,

 at *4 (S.D.N.Y. June 15, 2016) (internal citation omitted).

             Plaintiff initially set forth her damages contentions

 in an affidavit and memorandum of law.         (See generally ECF No.

 16-1, Affidavit of Lovely Antoine (“Antoine Aff.”); ECF No. 17,

 Memorandum of Law in Support of Plaintiff’s Motion for Default.)

 On June 26, 2020, the court held an inquest to adduce further

 evidence regarding plaintiff’s damages claims.           Following the

 inquest, plaintiff further advanced her damages contentions in a

 supplemental memorandum of law and additional exhibits.            (See

 ECF No. 25, Pl.’s Supplemental Brief on Damages and Attorneys’

 Fees (“Pl.’s Supp. Br.”); ECF No. 25-2, Plaintiff’s Notes

 Regarding Her Work Schedule (“Antoine Notes”); ECF No. 26,

 Affidavit of Liana Kaplan, MSW (“Kaplan Aff.”).)           Of course, the

 court may only consider plaintiff’s submissions and testimony to

 the extent they are admissible.        See Poulos v. City of N.Y., No.

 14 Civ. 3023 (LTS) (BCM), 2018 WL 3750508, at *2 (S.D.N.Y. July

 13, 2018), report and recommendation adopted, 2018 WL 3745661

 (S.D.N.Y. Aug. 6, 2018); see House v. Kent Worldwide Mach.


                                      34
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 35 of 70 PageID #: 226



 Works, Inc., 359 F. App’x 206, 207 (2d Cir. 2010) (summary

 order) (“[D]amages must be based on admissible evidence.”).

 Here, the court finds Ms. Antoine’s testimony, affidavit, and

 exhibits are indeed admissible to demonstrate her damages.              See

 Angulo v. 36th St. Hosp. LLC, No. 19CIV5075GBDSLC, 2020 WL

 4938188, at *10 (S.D.N.Y. July 31, 2020), report and

 recommendation adopted, No. 19CIV5075GBDSLC, 2020 WL 4936961

 (S.D.N.Y. Aug. 24, 2020); Poulos, 2018 WL 3750508, at *4

 (“Plaintiff’s own declaration is admissible to demonstrate his

 damages.”).

             There are two documents that plaintiff submitted

 which, although admissible, merit additional discussion.            The

 first is an affidavit from social worker Liana Kaplan, a

 Domestic Violence Counselor.        (See Kaplan Aff.)     Ms. Antoine

 proffered the Kaplan Affidavit to support her claim of emotional

 distress damages.      Plaintiff testified at the inquest that,

 sometime after Henestroza attacked her, she moved out of the

 home she shared with her family and relocated to a shelter for

 abused women and their children.          (Inquest Tr. 18-19.)

 Plaintiff met with Ms. Kaplan on four occasions, in April and

 May 2019, while staying at the domestic violence shelter with

 her son.    (Kaplan Aff. ¶¶ 5-6.)      Ms. Kaplan’s affidavit does not

 purport to diagnose Ms. Antoine’s mental condition.            Instead,

 Ms. Kaplan relates plaintiff’s self-described mental state.


                                      35
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 36 of 70 PageID #: 227



 (Id. ¶¶ 8-9.)     The Kaplan Affidavit is thus hearsay.         See Fed.

 R. Evid. 802.     Although it is hearsay, the Kaplan Affidavit is

 admissible under Federal Rule of Evidence 803(3), an exception

 to the rule against hearsay for statements concerning the

 declarant’s “then-existing state of mind . . . or emotional,

 sensory, or physical condition (such as mental feeling, pain, or

 bodily health) . . . .”       Fed. R. Evid. 803(3).      Ms. Kaplan

 relates plaintiff’s statement regarding the “anxiety and pain”

 that she was experiencing at the time, and how plaintiff’s stay

 at the shelter was “exacerbat[ing] her depression and anxiety.”

 (Kaplan Aff. ¶ 9.)      This statement falls squarely within the

 exception of Rule 803(3).       Accordingly, the Kaplan Affidavit is

 admissible to prove plaintiff’s emotional state in the aftermath

 of quitting Brooklyn Maids.

             The court will also consider Ms. Antoine’s notes

 regarding her work schedule at Brooklyn Maids.           Under Federal

 Rule of Evidence 901(a), an item of evidence can be

 authenticated through the production of “evidence sufficient to

 support a finding that the item is what the proponent claims it

 is.”   Digital evidence can be authenticated by, inter alia,

 testimony that the evidence is what the proponent claims it to

 be, or the evidence’s “appearance, contents, substance, internal

 patterns, or other distinctive characteristics.”           Fed. R. Evid.

 901(b)(1) & (4).     Plaintiff testified that she kept a memo in


                                      36
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 37 of 70 PageID #: 228



 her phone documenting her hours and pay while employed with

 Brooklyn Maids.      (Inquest Tr. 13:3-8.)     Under penalty of

 perjury, plaintiff’s counsel appended to his declaration, “[a]

 true and correct copy of notes taken by Ms. Antoine regarding

 her schedule.”      (ECF No. 25-1, Supplemental Declaration of H.

 Joseph Cronen (“Cronen Supp. Decl.”) ¶ 3.)          The contents and

 appearance of plaintiff’s notes generally conform to her

 description at the inquest: they document the days she worked,

 how long she worked for, and how much she was paid.            (See

 generally Antoine Notes.)       In addition, the insignia atop the

 notes indicates the source was a notepad application on a

 Smartphone.      (Id.)   The Antoine Notes are therefore

 authenticated and admissible.

             Having considered the admissible evidence, this court

 awards damages in the amounts stated and for the reasons

 discussed below.

  I.   Back Pay

             Violations of “Title VII, NYSHRL, and NYCHRL entitle a

 plaintiff to compensatory damages for pecuniary loss as well as

 pain and suffering.”      Moore v. Houlihan’s Restaurant, Inc., No.

 07 Civ. 3129(ENV)(RER), 2011 WL 2470023, at *4 (E.D.N.Y. May 10,

 2011).    “Victims of employment discrimination are entitled to

 reasonable damages that would make the plaintiff ‘whole for

 injuries suffered on account of unlawful employment


                                      37
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 38 of 70 PageID #: 229



 discrimination.’”      Id. (quoting Greenway v. Buffalo Hilton

 Hotel, 143 F.3d 47, 54 (2d Cir. 1988)).          Under Title VII, the

 NYSHRL, and the NYCHRL, a plaintiff is generally, but not

 automatically, entitled to an award of back pay from the date of

 termination to the date of the judgment.          DeCurtis v. Upward

 Bound Int’l, Inc., No. 09-CV-5378, 2011 WL 4549412, at *3

 (S.D.N.Y. Sept. 27, 2011).

             The complaint alleges that, following the March 1,

 2019 incident, in which Henestroza choked plaintiff, she told

 him not to contact her again.        Plaintiff’s affidavit, filed in

 connection with her motion for default judgment, elaborates that

 she quit her job with Brooklyn Maids at some point after March

 1, 2019, citing fear for her physical safety.           (Antoine Aff. ¶¶

 20-21.)    Plaintiff further testified that she quit her job with

 Brooklyn Maids in “the first week of March.”          (Inquest Tr.

 16:11-12.)    In addition, the “intolerable” circumstances leading

 to plaintiff’s departure amount to a constructive discharge by

 Brooklyn Maids.     See Terry v. Ashcroft, 336 F.3d 128, 151–52 (2d

 Cir. 2003) (“An employee is constructively discharged when his

 employer, rather than discharging him directly, intentionally

 creates a work atmosphere so intolerable that he is forced to

 quit involuntarily.”) (citing Kirsch v. Fleet St., Ltd., 148

 F.3d 149, 161 (2d Cir. 1998)).




                                      38
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 39 of 70 PageID #: 230



             At the damages inquest, plaintiff testified that at

 the time of her exit, she had been working five days a week, for

 ten hours a day.     (Inquest Tr. 17:4-6.)       Plaintiff noted that

 this 50-hour workweek included ten hours overtime per week.

 (Id.)    This testimony generally comports with the complaint,

 which alleges plaintiff initially worked five days a week, from

 8 a.m. to approximately 8:30 or 9:00 p.m., daily.           (Compl. ¶

 15.)    Plaintiff told the court she was paid $990 each week, and

 that Henestroza owed her “more than $5,000” in unpaid wages at

 the time she quit.      (Inquest Tr. 17:7-13.)      According to

 plaintiff, Henestroza generally paid her exclusively in cash

 “because he decided he was going to budget my money for me.”

 (Id. 13:3-5.)     To document her time and unpaid wages, however,

 plaintiff maintained records on her phone.          (Id. 13:6-8.)     Upon

 the court’s request, plaintiff agreed to make a copy of her

 records and provide them to the court.         (Id. 17:14-20.)

 Plaintiff’s notes suggest she worked sixty hours per week

 throughout February 2019, her last month of employment.             (See

 Antoine Notes 3-4.)

             Plaintiff also affirmed and testified to the myriad

 circumstances that prevented her from obtaining new employment

 after Brooklyn Maids.      Under Title VII, a prevailing plaintiff

 forfeits her right to back or front pay if she fails to mitigate

 damages by not using “reasonable diligence in finding other


                                      39
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 40 of 70 PageID #: 231



 suitable employment.”      Ford Motor Co. v. EEOC, 458 U.S. 219, 231

 (1982).    The plaintiff’s duty is “not onerous, and does not

 require [her] to be successful in mitigation.”           Dailey v.

 Societe Generale, 108 F.3d 451, 456 (2d Cir. 1997) (internal

 quotations and citations omitted).

             Ms. Antoine states in her affidavit that, “I have

 attempted to get a new job, but I have not yet been hired

 anywhere.”    (Antoine Aff. ¶ 28.)        After Henestroza assaulted and

 threatened her with physical harm in March 2019, plaintiff moved

 from her home to a domestic violence shelter, where she received

 routine psychological treatment.          (Id. ¶¶ 26-27.)   At the time

 she moved in, she was suffering from “a lot of trauma,” and two

 therapists were treating her.        (Inquest Tr. 25:4-5.)      During her

 six-month stay at the shelter, she was largely inhibited from

 seeking new employment due to the socially isolated conditions

 at the “safe house.”      (Id. 25:9-13.)      Plaintiff’s job search was

 further impeded by the need to attend to her child, who was six-

 years-old at the time.       (Id. 25:14-19.)     Further complicating

 matters, Ms. Antoine became pregnant in or around September

 2019, and gave birth in April 2020.          (Id. 25:19-20; Antoine Aff.

 ¶ 33.)    Plaintiff attests she sought work, and applied for

 positions online, but ultimately could not work because she: (1)

 had a high-risk pregnancy, (2) had to walk her son to school in

 the mornings and there was no bus service available to her; (3)


                                      40
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 41 of 70 PageID #: 232



 had to pick her son up from school daily at 2:00 p.m.; and (4)

 had additional difficulty finding employment after the onset of

 the COVID-19 pandemic.       (Inquest Tr. 25:2-26:10.)

             Under the circumstances, plaintiff has been

 practically foreclosed from gaining new employment after leaving

 Brooklyn Maids in March 2019.        Defendants also have not

 contested plaintiff’s evidence of mitigation or submitted any

 contradictory evidence of their own.         See Becerril v. E. Bronx

 NAACP Child Dev. Ctr., No. 08CIV.10283(PAC)KNF, 2009 WL 2611950,

 at *3–4 (S.D.N.Y. Aug. 18, 2009), report and recommendation

 adopted sub nom. Becerril v. Ease Bronx NAACP Child Dev. Ctr.,

 No. 08 CIV. 10283 PACKNF, 2009 WL 2972992 (S.D.N.Y. Sept. 17,

 2009) (finding plaintiff mitigated damages).          Given the adverse

 circumstances that confronted plaintiff, it is reasonable and

 appropriate to conclude that she was reasonably diligent in her

 search for new employment and her efforts to mitigate her

 damages.

             For these foregoing reasons, the court grants

 plaintiff’s request for back pay.         Plaintiff affirms she earned

 $18 per hour working for Brooklyn Maids.          (Antoine Aff. ¶ 19.)

 Plaintiff’s back pay request seeks to recover her weekly income

 of $990, based on her regular 40-hour workweek, plus ten hours




                                      41
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 42 of 70 PageID #: 233



 of weekly overtime at a rate of time-and-a-half.8           This request

 is reasonable and appropriate.        Accordingly, plaintiff is

 entitled to $990 per week, dating from March 1, 2019 to the

 September 26, 2020, i.e., 82 weeks.         Plaintiff is thus awarded

 total back pay of $81,180.00.

 II.   Prejudgment Interest on Back Pay

             “While the decision to award prejudgment interest is

 left to the discretion of the district courts, the Second

 Circuit has stated that ‘[t]o the extent . . . that damages

 awarded to the plaintiff represent compensation for lost wages,

 it is ordinarily an abuse of discretion not to include

 prejudgment interest.’”       Shannon v. Fireman’s Fund Ins. Co., 136

 F. Supp. 2d 225, 230 (S.D.N.Y. 2001) (quoting Gierlinger v.

 Gleason, 160 F.3d 858, 873 (2d Cir. 1998)).          Under federal law,

 the applicable interest rate is the “the average rate of return

 on one-year Treasury bills (‘T-bills’) for the relevant time

 period.”    Kuper v. Empire Blue Cross & Blue Shield, No. 99 Civ.

 1190(JSG)(MHD), 2003 WL 23350111, at *3 (S.D.N.Y. Dec. 18,

 2003).     Under New York law, “[interest shall be at the rate of


 8
       Plaintiff earned $720 per week based on her regular $18 per hour pay
 rate and 40-hour workweek. Plaintiff earned, but was not paid, an additional
 $270 per week for ten hours of weekly overtime at a rate of one-and-a-half
 times her regular rate. See Nakahata v. New York–Presbyterian Healthcare
 Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (“The FLSA mandates that [a
 covered employee] be compensated at a rate of no less than one and one-half
 times the regular rate of pay for any hours worked in excess of forty per
 week.”) (citing 29 U.S.C. § 207(a)); Fermin v. Las Delicias Peruanas Rest.,
 Inc., 93 F. Supp. 3d 19, 43 (E.D.N.Y. 2015) (same standard under New York
 Labor Law) (citing Nakahata, 723 F.3d at 200).


                                      42
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 43 of 70 PageID #: 234



 nine per centum per annum, except where otherwise provided by

 statute.”    CPLR § 5004.     Where, as here, a judgment is “based on

 both state and federal law with respect to which no distinction

 is drawn,” the applicable interest rate shall be “the federal

 interest rate.”     Thomas v. iStar Fin., Inc., 629 F.3d 276, 280

 (2d Cir. 2010).     The court therefore disregards plaintiff’s

 request for prejudgment interest at New York’s statutory rate of

 nine percent per annum (see Pl.’s Supp. Br. 2-3), and awards

 interest under federal law.       Interest will also be compounded

 annually, in order to guarantee plaintiff is completely

 compensated.     See Marfia v. T.C. Ziraat Bankasi, 147 F.3d 83, 90

 (2d Cir. 1998).

             “The award of prejudgment interest should be

 calculated from the time the claim arises through the date of

 judgment.”     Joseph, 970 F. Supp. 2d at 151.       The following

 methodology applies:

             First, the backpay award should be divided pro rata
             over the appropriate time period.     Second, once the
             award is divided, the average annual United States
             treasury bill rate of interest referred to in 28
             U.S.C. § 1961 will be applied. Third and finally, in
             order to guarantee complete compensation to the
             plaintiff, the interest will be compounded annually.

 Id. at 151 (citations and alterations omitted).

             Based on the foregoing, plaintiff is granted pre-

 judgment interest on her total back pay award of $81,887.00.

 The Clerk of the Court is directed to award prejudgment interest


                                      43
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 44 of 70 PageID #: 235



 using the foregoing methodology.          Because the back pay and

 relevant pre-judgment time periods coincide, prejudgment

 interest shall be awarded from March 1, 2019, the date plaintiff

 was constructively terminated, through to the date of entry of

 judgment.     The Clerk shall apply the average annual United

 States T-bill rate of interest for the period March 1, 2019 to

 September 30, 2020, as referred to in 28 U.S.C. § 1961.             The

 Clerk may utilize the government website,

 http://www.treasury.gov/resource-center/data-chart-

 center/interest-rates/Pages/default.aspx (last visited Sept. 25,

 2020), to ascertain the applicable rate.9          Finally, the interest

 should be compounded annually.

III.   Front Wages

             The court has the discretion to award front wages to a

 prevailing plaintiff under Title VII, the NYSHRL, and the

 NYCHRL.     Becerril, 2009 WL 2611950, at *5; see also Santiago v.

 Crown Heights Ctr. for Nursing & Rehab., No. 15CV4381DLICLP,

 2017 WL 9482107, at *22 (E.D.N.Y. Feb. 24, 2017), report and

 recommendation adopted as modified, No. 15CV4381DLICLP, 2017 WL

 4410807 (E.D.N.Y. Sept. 30, 2017) (awarding front wages under

 federal, state, and city law); cf. Morse v. JetBlue Airways

 Corp., No. 09-CV-5075 KAM MDG, 2014 WL 2587576, at *3 (E.D.N.Y.


 9
       The Clerk may also utilize the Federal Reserve website,
 https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H.15 (last
 visited Sept. 25, 2020).


                                      44
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 45 of 70 PageID #: 236



 June 9, 2014) (applying same substantive analysis for

 entitlement to front wages under Title VII, NYSHRL, and NYCHRL).

 “Front pay is an equitable remedy available to prevailing []

 plaintiffs, and is generally understood to be an award for lost

 compensation for the period between judgment and reinstatement.”

 Whitten v. Cross Garage Corp., No. 00 CIV.5333 JSM FM, 2003 WL

 21744088, at *4 (S.D.N.Y. July 9, 2003) (citing Robinson v.

 Metro–North Commuter R.R. Co., 267 F.3d 147, 160 (2d Cir. 2000),

 and Pollard v. E.I. duPont de Nemours & Co., 532 U.S. 843, 848

 (2001)).    In essence, “front pay helps make a discharged

 employee whole.”     Id.

             The efficacy of front pay depends on three

 considerations, specifically, “(1) whether reinstatement is

 either impossible or impracticable; (2) whether the plaintiff

 has a reasonable prospect of obtaining comparable employment;

 and (3) whether the calculation of front pay would involve undue

 speculation.”     Shannon, 136 F. Supp. 2d at 233 (citing

 Whittlesey v. Union Carbide Corp., 742 F.2d 724, 728–29 (2d Cir.

 1984)).    Turning to the first inquiry, reinstatement is

 impracticable, if not impossible.         In their last encounter,

 Henestroza assaulted and threatened plaintiff, prompting her to

 quit in fear of her safety.       Even if she could be reinstated, it

 would not be fair to expect plaintiff to return to Brooklyn

 Maids under the circumstances.


                                      45
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 46 of 70 PageID #: 237



             Second, plaintiff does not have a reasonable prospect

 of obtaining comparable employment.          This inquiry centers on

 mitigation.     “[A] prevailing plaintiff forfeits her right to . .

 . front pay if she fails to mitigate damages by not using

 ‘reasonable diligence in finding other suitable employment.’”

 Becerril, 2009 WL 2611950, at *3 (quoting Ford Motor Co., 458

 U.S. at 231).     Plaintiff sought employment as diligently as

 could be expected, in light of the adversity she encountered

 after March 1, 2019.      Moreover, the court anticipates that

 plaintiff will encounter substantial difficulty securing

 employment for the foreseeable future.         Plaintiff is 37 years

 old, and has an Associate’s Degree from Atlantic Union College.

 (Inquest Tr. 6:2-6.)      She is saddled with significant childcare

 burdens, and has spent much of the last eighteen months in

 domestic violence shelters.       She is confronting numerous mental

 and emotional health conditions.          As if these circumstances did

 not present enough obstacles to seeking and obtaining

 employment, the job market has shriveled drastically due to the

 COVID-19 pandemic.

             Finally, calculating appropriate front pay does not

 entail undue speculation.       Plaintiff seeks front pay for a

 period of two years.      (Pl.’s Mem. 16.)     A two-year award of

 front pay, based on the difference between plaintiff’s past and

 current earnings, is customary.        See, e.g., Santiago, 2017 WL


                                      46
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 47 of 70 PageID #: 238



 9482107, at *22 (awarding two years of front pay by adding two

 years of pay at plaintiff’s former annual salary, less

 mitigation earnings); cf. Osorio v. Source Enters., Inc., No. 5

 Civ. 10029 (JSR), 2007 WL 683985, at *6 (S.D.N. Y Mar. 2, 2007)

 (affirming that “a five-year front pay award was not unduly

 speculative or excessive” because plaintiff had “‘no reasonable

 prospect of obtaining comparable alternative employment’ within

 the next five years”).       The court finds two years’ front pay is

 appropriate and non-speculative given the formidable obstacles

 that confront plaintiff.

             The court will therefore award plaintiff $98,961.00,

 which accounts for two years’ front pay at plaintiff’s base

 salary, or $102,960.00, discounted to its present value.10             See

 Tyler v. Bethlehem Steel Corp., 958 F.2d 1176, 1189 (2d Cir.

 1992) (“[A]n award of front pay should be discounted to its

 present value.”); Chisholm v. Mem’l Sloan-Kettering Cancer Ctr.,

 824 F. Supp. 2d 573, 578 (S.D.N.Y. 2011) (reducing front pay

 award to present value at agree-upon discount rate).




 10
       The court applied a 2% discount rate in order to calculate the “present
 value of a lost stream of earnings in an inflation-free economy.” Ammar v.
 United States, 342 F.3d 133, 148 (2d Cir. 2003) (“Where the parties have
 adduced no evidence relating to the discount rate and there has been no
 upward adjustment of the undiscounted lost wages figure to cover future
 inflation, this Court has authorized district judges to use a discount rate
 of 2% per year.”).


                                      47
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 48 of 70 PageID #: 239



 IV.   Emotional Distress Damages

             Plaintiff seeks a “substantial emotion distress award”

 for pain and suffering, past and future.          (Pl.’s Supp. Br. 6.)

 Courts in this district have adopted a three-tiered approach to

 emotional distress damages, depending on whether the case is

 “garden-variety,” “significant,” or “egregious.”           See Setty,

 2018 WL 8415414, at *16.       “This approach has been used in

 damages inquests on default judgments as well as in reviews of

 jury verdicts.”     Gutierrez v. Taxi Club Mgmt., Inc., No.

 17CIV532AMDVMS, 2018 WL 3432786, at *9 (E.D.N.Y. June 25, 2018),

 report and recommendation adopted sub nom. Gutierrez v. Taxi

 Club Mgmt., Inc., No. 17CV0532AMDVMS, 2018 WL 3429903 (E.D.N.Y.

 July 16, 2018).

             For “garden-variety” emotional distress claims, where

 plaintiff “did not seek medical treatment but [] the evidence in

 the form of plaintiff’s testimony describes shock, nightmares,

 sleeplessness, humiliation, and other subjective distress,”

 Santiago, 2017 WL 9482107, at *23, courts have awarded damages

 ranging from $5,000 to $35,000.        See, e.g., Joseph, 970 F. Supp.

 2d at 153-54 (awarding plaintiff $30,000 in emotional distress

 damages where plaintiff’s allegations of emotional distress were

 “significant but [were] stated as conclusions drawn by the

 Plaintiff herself[] [w]ithout any medical documentation[.]”).

 For a “significant” emotional distress claim, where a plaintiff


                                      48
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 49 of 70 PageID #: 240



 has suffered “more substantial harm, usually evidenced through

 medical testimony or documentation,” Joseph, 970 F. Supp. 2d at

 153 (internal quotations and citations omitted), courts have

 awarded damages ranging from $50,000 to $100,000.            Rainone v.

 Potter, 388 F. Supp. 2d 120, 122 (E.D.N.Y. 2005); see, e.g.,

 Olsen v. Cty. of Nassau, 615 F. Supp. 2d 35, 47-49 (E.D.N.Y.

 2009) (upholding award of $100,000 where plaintiff had

 documented medical evidence that she suffered from depression,

 lack of sleep, powerlessness, and lack of motivation); Hill v.

 Airborne Freight Corp., 212 F. Supp. 2d 59, 67-68, 73-74

 (E.D.N.Y. 2002) (reducing a jury award of $150,000 to $50,000

 for a plaintiff who established “numerous instances where

 managers made disparaging remarks about African Americans” and a

 negative effect on his personal and professional life, but who

 did not pursue a course of psychological treatment).            Finally,

 in egregious cases, “where the discriminatory conduct was

 outrageous and shocking or where the physical health of

 plaintiff was significantly affected,” damages have been awarded

 in excess of $100,000.       Setty, 2018 WL 8415414, at *17 (emphasis

 added) (quoting Rainone, 388 F. Supp. 2d at 123).            Adjusting the

 values above for inflation,11 results in the following scale:


 11
       In Gutierrez, Judge Scanlon noted in her Report and Recommendation,
 thereafter adopted, that the prescribed damages ranges for emotional distress
 claims were based on Rainone, which was decided in 2005. Gutierrez, 2018 WL
 3432786, at *9 (citing Rainone, 388 F. Supp. 2d at 122). Taking a cue from
 Gutierrez, the court has applied the Bureau of Labor Statistics’ (“BLS”)


                                      49
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 50 of 70 PageID #: 241



 $6,500 to $46,000 for “garden-variety” cases; $65,000 to

 $131,000 for “significant” cases; and above $131,000 in

 “egregious” cases.

             Given Mr. Henestroza’s outrageous and shocking

 conduct, this is an egregious case.         At the inquest, Ms. Antoine

 provided a harrowing account of the physical and emotional

 abuse, and threats by Henestroza.         Mr. Henestroza made his

 initial, inappropriate advances in January 2019, when Ms.

 Antoine was assigned to clean his Queens apartment.            (Inquest

 Tr. 8:18-25.)     Henestroza took plaintiff into his room and told

 her “this is where all the magic happens.”          (Id. 9:2-6.)      He

 inappropriately asked plaintiff about her sexual activities and

 boasted about the size of his penis.         (Id. 9:7-9.)     After

 driving plaintiff home, Henestroza sent her text messages

 professing his desire to date her.         (Id. 9:12-14.)     Henestroza

 repeated his boasts about his penis size and sexual prowess.

 (Id. 9:14-16.)     Ms. Antoine rebuffed his overtures, and advised

 that she wished simply to “work and keep it professional.”                 (Id.

 9:19-20.)    Regardless, Henestroza continued to harass plaintiff

 on subsequent occasions when she cleaned his apartment, which

 made her “uncomfortable.”       (Id. 9:24-10:2.)

 Consumer Price Index (“CPI”) inflation calculator to adjust the
 aforementioned amounts for inflation from September 2005, when Rainone was
 decided, to August 2020, the last date for which BLS computes the CPI
 adjustment. See CPI Inflation Calculator,
 https://www.bls.gov/data/inflation_calculator.htm (last visited Sept. 25,
 2020).


                                      50
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 51 of 70 PageID #: 242



             In February 2019, Henestroza joined plaintiff on a

 cleaning assignment in Manhattan.         (Inquest Tr. 10:3-7.)     What

 ensued was tantamount to rape:

             Counsel: What      happened   when   you   were   cleaning   the
             apartment?

             Plaintiff: So I went in the apartment and I had to --
             he came upstairs and he locked his door, and then he
             pushed me on the bed, and I had on some spandex pants,
             and he pulled down my pants and he just started -- he
             got on top of me and he started having sex with me. It
             was like really aggressive force, like pushing me down
             on the bed and overpowering me.

             Counsel: I'm so sorry to hear that. Did you tell him
             to stop?

             Plaintiff: Yes.

             Counsel: Did he?

             Plaintiff: He did not stop until he was done and he
             came and he got up and, you know, got dressed and
             walked out.

 (Id. 10:10-21.)

             Afterward, Henestroza drove plaintiff home.          (Inquest

 Tr. 11:4.)    Ms. Antoine was outwardly distraught by Henestroza’s

 assault.     (Id. 11:5-7 (“I was upset. I got in the car. I was

 screaming. I was furious. So I was just like cursing him out,

 like how could you do something like that.”).)           Henestroza,

 however, was conspicuously indifferent to plaintiff’s distress.

 (Id. 11:7-11 (“He just didn’t care. Like, I was in the car. I

 was crying. Like, I was very emotional. I just felt like that --

 I was in a shock of state that he would do something like that,


                                      51
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 52 of 70 PageID #: 243



 but he didn’t care. He was just laughing.”).)           In the weeks that

 followed, Henestroza reduced plaintiff’s work and withheld her

 pay.     (Id. 11:13-17.)     Plaintiff testified that Henestroza

 required her to have sex with him as a condition to paying her

 wages.     (Id. 11:16-20.)

             Fed up with her treatment, plaintiff confronted

 Henestroza at his apartment in early March 2019, to demand he

 resume regularly paying her wages.         (Inquest Tr. 12:2-4.)

 Henestroza reacted violently, plaintiff recalled:

             So he got really angry. He threw me against the wall
             and started choking me. Then he told me I used to kill
             animals when I was a kid. Do you know what I could do
             to you? After that, I was like take me home. So he
             drove me home in the car. He was threatening to kill
             me. He's like oh, I know where you live. I know where
             your family live. You don't know what I'm capable of
             doing, you got to like watch yourself.

 (Id. 12:4-12.)     The attack left Ms. Antoine in fear for her

 safety, and that of her family’s.         (Id. 12:14-16.)    About two

 days later, Henestroza appeared at plaintiff’s home, and

 threatened her.     (Id. 18:11-17.)       Plaintiff responded by calling

 the police and obtaining an order of protection against

 Henestroza.     (Id. 18:19-21.)

             After Henestroza threatened plaintiff at her home, she

 “had to go to . . . a safe house[.]”          (Inquest Tr. 18:24-25.)

 Plaintiff moved to a domestic violence shelter with her son in

 mid-March, and lived there until September 2019, at which point



                                      52
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 53 of 70 PageID #: 244



 she moved to a different shelter.         (Id. 19:4-8.)    Plaintiff has

 received therapy at each shelter, and states was diagnosed with

 anxiety, bipolar disorder, trauma, post-traumatic stress

 syndrome, and significant depression.         (Id. 21:1-4.)     She was

 also taking the anti-depressants Trazodone and Remron, but is no

 longer on those medications.        (Id. 21:6-7.)

             Plaintiff described how Henestroza’s assault and other

 threatening conduct has impacted her emotionally:

             [I]t has made me very stressed out. A lot of stress,
             loss of sleep. I lost a lot of weight. I'm having
             nightmares. I'm scared. Every time I go out now I'm
             like always paranoid because I don't know if I can run
             into him and I'm scared for my family, my sister. I
             haven't seen my family in 14 months. I haven't seen my
             mom or my sister.

             I try to avoid going where the incident happened when
             he came to our house. I have like, you know, a lot of
             trauma. My son, you know, I'm worried about him
             because he's very sad, you know, since we had to move
             and go hide and stuff. He kind of knows like what's
             going on and it is affecting him. You know, I feel
             like I'm powerless. I can't provide for my kids. I
             don't have a job. I don't have no money and it's like
             -- I feel like I can't protect myself. I'm not safe
             anywhere.

 (Inquest Tr. 21:21-22:10.)

             Although the court credits plaintiff’s testimony, her

 lack of corroboration must be acknowledged.          Plaintiff did not

 offer any corroborating witnesses at the inquest.           After the

 hearing, plaintiff’s counsel submitted a sealed affidavit from

 Ms. Liana Kaplan, a Domestic Violence Counselor at plaintiff’s



                                      53
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 54 of 70 PageID #: 245



 shelter residence after March 2019.         Although admissible, the

 Kaplan Affidavit is not entirely illuminating.           Ms. Kaplan did

 not provide any diagnostic information about plaintiff’s mental

 or emotional condition, despite having treated her on four

 occasions.    (Kaplan Aff. ¶ 8 (noting plaintiff’s shelter “does

 not make diagnoses”).)       Instead, she merely relates plaintiff’s

 self-described medical conditions and history.           Nor does the

 affidavit specifically connect plaintiff’s mental health

 difficulties to the events in question.          Ms. Kaplan recalled

 plaintiff telling her that “she was experiencing increased

 anxiety and depression while she was at the [shelter],” and

 “specifically recall[ed] [plaintiff] saying that being forced to

 live in a shelter, along with her son, exacerbated her

 depression and anxiety.”       (Id. ¶ 9.)    But if plaintiff told Ms.

 Kaplan how Henestroza’s abuse led to her predicament, Ms. Kaplan

 neglected to state that in her affidavit.          As a result, the

 affidavit is of minimal utility in connecting defendants’

 conduct to plaintiff’s emotional distress, notwithstanding

 plaintiff’s own credible testimony at the inquest hearing.

             In light of Mr. Henestroza’s egregious conduct, and

 having considered and credited plaintiff’s testimony, which is

 uncontested, the court awards emotional distress damages of

 $200,000.    This award recognizes the shocking, likely criminal

 nature of Henestroza’s actions, and the credibly traumatic


                                      54
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 55 of 70 PageID #: 246



 impact of those actions on plaintiff’s physical and mental well-

 being.    Plaintiff credibly testified that Henestroza subjected

 her to an escalating pattern of abuse and threats.           What began

 in the confines of Henestroza’s home, with extremely

 inappropriate remarks, laced with sexual innuendo and overtures,

 evolved to sexual assault, violent choking, and threats to

 plaintiff and her family’s lives.         Henestroza’s sadistic conduct

 had a crippling effect on plaintiff, emotionally and mentally.

 She suffered stress, weight loss, sleeplessness, paranoia,

 depression, hopelessness, and fear.

             At the same time, the award above also accounts for

 plaintiff’s lack of corroboration.         Although Ms. Kaplan’s

 affidavit confirms that plaintiff resided at a domestic violence

 shelter with her son shortly after her final, violent encounter

 with Henestroza, there is no corroborating evidence regarding

 plaintiff’s mental health diagnoses, medications, and other

 factors that would support a more significant award of damages

 for emotional distress.       The Report and Recommendation in Offei

 v. Omar, thereafter adopted, serves as a helpful guidepost in

 this context.     No. 11 Civ. 4283 (SAS) (MHD), 2012 WL 2086294, at

 *7 (May 18, 2012), report and recommendation adopted, No. 11

 Civ. 4283 (SAS) (MHD), 2012 WL 2086356 (S.D.N.Y. June 8, 2012).

 In Offei, the plaintiff obtained a default judgment and was

 awarded $250,000 in damages for a one-time incident of sexual


                                      55
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 56 of 70 PageID #: 247



 assault.    Id.   Ms. Offei experienced severe emotional distress

 that required her to take anti-anxiety medication on a daily

 basis.     Id. at *2. Dr. Boland, a clinical psychologist who

 treated Offei after her assault, provided ample corroboration

 for plaintiff’s account.       Id. at *3.    At the damages inquest,

 Dr. Boland testified about Offei’s range of anxiety-related

 conditions, and identified the assault as a cause of her

 symptoms.     Id. at *3-4.

             Ms. Antoine, by contrast, suffered prolonged, severe

 physical and verbal abuse that spanned several months.            On the

 other hand, her lack of corroboration warrants restraint when

 awarding damages.      The court finds that an award of $200,000

 strikes a proper balance between the traumatic abuse plaintiff

 suffered and the near-complete absence of corroborating

 evidence.     This award comports with sums awarded in similar

 situations, and falls within the generally accepted spectrum of

 emotional distress damages, given the nature of the abuse, the

 harm inflicted, and the level of corroboration.           E.g., Garcia v.

 Comprehensive Ctr., LLC, No. 17 Civ. 8970 (JPO) (BCM), 2019 WL

 8274296, at *7–8 (S.D.N.Y. Nov. 21, 2019) (awarding $175,000 in

 emotional distress damages to plaintiff who “suffered physical

 violence, harassment, and discrimination for more than a year,

 leading to psychological treatment” including therapy and

 medication for diagnoses of PTSD and major depressive disorder),


                                      56
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 57 of 70 PageID #: 248



 report and recommendation adopted, 2020 WL 1435002 (S.D.N.Y.

 Mar. 24, 2020); Gutierrez, 2018 WL 3432786, at *9–10

 (recommending $130,000 emotional distress award where plaintiff

 endured severe and intense sexually harassing behavior that

 caused her migraine headaches, nausea, vomiting, sleep

 disorders, and anxiety lasting for over 18 months); Mayo-Coleman

 v. Am. Sugar Holdings, Inc., No. 14 Civ. 79 (PAC), 2018 WL

 2684100, at *3, 5 (S.D.N.Y. June 5, 2018) (reducing emotional

 distress award from $1.7 million to $500,000 as “the greatest

 amount that can be awarded without being excessive” where

 plaintiff had both psychological and physical manifestations

 resulting from extreme sexual harassment); Bouveng v. NYG

 Capital LLC, 175 F. Supp. 3d 280, 334 (S.D.N.Y. 2016) (reducing

 a $500,000 jury award to $150,000 where a plaintiff suffered

 significant emotional distress); Caravantes v. 53rd St.

 Partners, LLC, No. 09 Civ. 7821 (RPP), 2012 WL 3631276, at *24

 (S.D.N.Y. Aug. 23, 2012) (awarding $150,000 in compensatory

 damages where emotional distress was significant); Thorsen v.

 Cty. of Nassau, 722 F. Supp. 2d 277, 295 (E.D.N.Y. 2010)

 (reducing a $1,500,000.00 award to $500,000.00 for “significant”

 damages evidenced by the plaintiff’s testimony and the testimony

 of his treating psychologist regarding the plaintiff’s

 hospitalization for a “major stress attack”); Katt v. City of

 N.Y., 151 F. Supp. 2d 313, 370–71 (S.D.N.Y. 2001) (upholding


                                      57
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 58 of 70 PageID #: 249



 jury’s emotional distress damages award of $400,000 where

 plaintiff suffered “permanent mental disabilities” and was

 unable to work as a result of defendant’s sexual harassment).

  V.   Punitive Damages

             Plaintiff also seeks a “significant” punitive damages

 award, “[g]iven the abhorrent and shocking nature” of

 Henestroza’s behavior.       (Pl.’s Supp. Br. 8.)      A prevailing party

 is entitled to punitive damages under Title VII and the NYSHRL

 where defendants “engaged in intentional discrimination . . .

 with malice or reckless indifference to [plaintiff’s] federally

 protected rights.”      Zimmermann v. Assocs. First Capital Corp.,

 251 F.3d 376, 384 (2d Cir. 2001).         A plaintiff is entitled to

 punitive damages under the NYCHRL where “the wrongdoer’s actions

 amount to willful or wanton negligence, or recklessness, or

 where there is a conscious disregard of the rights of others or

 conduct so reckless as to amount to such disregard.”            Chauca v.

 Abraham, 30 N.Y.3d 325, 329 (2017) (internal quotation marks and

 citation omitted).      Title VII limits compensatory and punitive

 damages, excluding back pay, to $50,000 for employers such as

 Brooklyn Maids who have one hundred or fewer employees.             See 42

 U.S.C. § 1981a(b)(3)(A); Hawkins v. 1115 Legal Serv. Care, 163

 F.3d 684, 691 (2d Cir. 2008).12       The NYSHRL does not explicitly


 12
       The complaint states that Brooklyn Maids employs at least 15 or more
 employees. (Compl. ¶ 8.)



                                      58
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 59 of 70 PageID #: 250



 provide for punitive damages.        N.Y. Exec. Law § 297(9).      The

 NYCHRL, on the other hand, imposes no limit on the amount of

 punitive damages a court may award.         N.Y. Admin. Code. § 8-

 502(a).    Punitive damages are also recoverable in an action for

 assault and battery under New York law, and “may be assessed

 where a defendant’s actions evince a high degree of moral

 culpability or demonstrate a wanton or reckless disregard for

 the rights of the plaintiff.”        Solis–Vicuna v. Notias, 71 A.D.3d

 868, 871 (N.Y. App. Div. 2d Dep’t 2010); see Matthews v.

 Garrett, 303 A.D.2d 563, 563 (N.Y. App. Div. 2d Dep’t 2003).

             The Second Circuit has recognized that:

             [a]wards   of   punitive   damages  are   by   nature
             speculative, arbitrary approximations. No objective
             standard exists that justifies the award of one
             amount, as opposed to another, to punish a tortfeasor
             appropriately for his misconduct. Nor is there any
             formula to determine the dollar amount needed to
             effectuate deterrence.

 Payne v. Jones, 711 F.3d 85, 93 (2d Cir. 2013).           That said, the

 Supreme Court has delineated several factors for courts to

 consider in assessing the reasonableness of punitive damages,

 including: “(1) the degree of reprehensibility of the

 defendant’s conduct; (2) the difference between the actual or

 potential harm suffered by the plaintiff and the punitive

 damages award; and (3) the difference between the punitive

 damages awarded and the civil penalties imposed in comparable

 cases.”    DeCurtis v. Upward Bound Int’l, Inc., No. 09 Civ. 5378


                                      59
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 60 of 70 PageID #: 251



 (RJS), 2011 WL 4549412, at *5 (S.D.N. Y Sept. 27, 2011) (citing

 BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 575 (1996)).            In

 addition, no matter how egregious the underlying conduct, the

 court is required to consider the defendant’s financial

 circumstances in determining an award of punitive damages.

 Patterson v. Balsamico, 440 F.3d 104, 121 (2d Cir. 2006).

             The court agrees with plaintiff that defendants’

 conduct merits sizeable punitive damages.          Henestroza’s actions

 were unquestionably reprehensible.         Without rehashing

 plaintiff’s detailed testimony in its entirety, it is clear that

 Henestroza acted with malice and utter disregard for plaintiff’s

 rights.    Henestroza sexually assaulted Ms. Antoine.          He attacked

 her, strangled her, and threatened her life and the lives of her

 family.    Plaintiff testified that Henestroza merely laughed when

 she confronted him about his egregious behavior, and even

 retaliated by docking her hours.          Moreover, he leveraged his

 authority as CEO and his control over plaintiff’s work schedule

 and compensation to withhold her pay, apparently in order to

 compel sexual favors from her.        Mr. Henestroza’s conduct was

 therefore not only personally reprehensible.          As an employer, he

 abused his position of trust for unseemly, if not illegal, ends.

               In sexual assault cases, courts in this Circuit

 frequently award punitive damages that are equal to or less than

 compensatory damages. See Mathie v. Fries, 121 F.3d 808, 818 (2d


                                      60
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 61 of 70 PageID #: 252



 Cir. 1997) (punitive less than compensatory); Doe v. HRH Prince

 Abdulaziz Bin Fahd Alsaud, Saudi Oger Ltd., No. 13-CV-571 (RWS),

 2017 WL 4541426, at *3 (S.D.N.Y. Oct. 10, 2017) (same); Amador

 v. Galbreath, No. 10-CV-6702, 2013 WL 1755784, at *3 (W.D.N.Y.

 Apr. 24, 2013) (one-to-one ratio of punitive to compensatory);

 Ortiz v. Lasker, Jr., No. 08-CV-6001, 2010 WL 3476017, at *2

 (W.D.N.Y. Aug. 30, 2010) (same); Cash v. Cty. of Erie, No. 04-

 CV-0182 (JTC) (JJM), 2009 WL 3199558, at *3 (W.D.N.Y. Sept. 30,

 2009) (punitive less than compensatory).          The court roughly

 adheres to the one-to-one punitive-to-compensatory ratio here,

 with only slight modification.13

             Imposing a punitive damage award of $375,000 is

 appropriate under the circumstances presented here.            This award

 falls within the broad range of punitive damage awards ordered

 in like cases.     See, e.g., Mathie, 121 F.3d at 818 (award of

 $250,000 in compensatory damages and $200,000 in punitive

 damages is appropriate where corrections officer sexually abused

 and forcibly sodomized inmate); Noonan v. Becker, 14 CV 4084,

 2018 WL 1738746, at *9 (S.D.N.Y. Apr. 10, 2018) (awarding

 $1,000,000 in punitive damages against defaulting defendant

 police officer based on unchallenged factual allegations of

 deliberate and outrageous conduct, including false arrest,


 13
       Leaving aside interest, plaintiff’s total compensatory damages,
 including back pay, front pay, and emotional distress damages, amounts to
 $380,141.


                                      61
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 62 of 70 PageID #: 253



 prosecution of false charges, sexual assault, battery and rape),

 report and recommendation adopted, 2018 WL 2088279 (S.D.N.Y. May

 3, 2018); Offei, 2012 WL 2086294, at *8 ($100,000 in punitive

 damages for one-time sexual assault); Ortiz, 2010 WL 3476017, at

 *2 (awarding $250,000 in compensatory and $250,000 in punitive

 damages to inmate raped twice by corrections officer); Cash,

 2009 WL 3199558, at *4 (reducing jury punitive award to $150,000

 for prisoner raped by corrections officer); Deborah S. v.

 Diorio, 153 Misc.2d 708, 715 (N.Y. Civ. Ct. 1992) (punitive

 award of $200,000 to victim of date rape).

             Finally, the court notes that, by defaulting,

 defendant has surrendered the opportunity to demonstrate that

 his financial circumstances should constrain the amount of any

 such award.     See Mathie, 121 F.3d at 816 (“Under well

 established precedent in this Circuit, ‘it is the defendant's

 burden to show that his financial circumstances warrant a

 limitation of the award.’”) (quoting Smith v. Lightning Bolt

 Prods., Inc., 861 F.2d 363, 373 (2d Cir. 1988)).

             Accordingly, the court grants plaintiff’s request for

 punitive damages in the amount of $375,000.

 VI.   Post-Judgment Interest

             Post-judgment interest shall be imposed “on any money

 judgment in a civil case recovered in a district court.”            28

 U.S.C. § 1961(a).      This interest rate is calculated “from the


                                      62
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 63 of 70 PageID #: 254



 date of the entry of the judgment, at a rate equal to the weekly

 average 1-year constant maturity Treasury yield, as published by

 the Board of Governors of the Federal Reserve System, for the

 calendar week preceding[] the date of the judgment,” and “shall

 be computed daily to the date of payment except as provided in

 section 2516(b) of this title and section 1304(b) of title 31,

 and shall be compounded annually.”         Id. (a)-(b).    The amount

 upon which the post-judgment interest accrues “includes

 compensatory damages, punitive damages, and fee awards.”            Koch

 v. Greenberg, 14 F. Supp. 3d 247, 287 (S.D.N.Y. 2014) (citations

 omitted).

             The court grants plaintiff’s motion for post-judgment

 interest on plaintiff’s awards of compensatory damages, punitive

 damages, and the attorneys’ fees and costs.          The Clerk of Court

 shall calculate post-judgment damages as instructed above from

 the date of the entry of judgment.

                         ATTORNEYS’ FEES AND COSTS

             Plaintiff requests $12,631.25 in attorneys’ fees and

 $655 in costs.     (Pl.’s Supp. Br. 14.)      A party prevailing under

 Title VII and the NYCHRL is entitled to reimbursement of

 attorneys’ fees at the discretion of the court.           42 U.S.C. §

 2000e-5(k); N.Y.C. Admin. Code § 8-502(g); DeCurtis, 2011 WL

 4549412, at *6.     Since the Title VII and NYCHRL provisions are

 “substantively and textually similar . . . the reasonableness of


                                      63
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 64 of 70 PageID #: 255



 fees [are] analyzed the same regardless of which provision

 provides [plaintiff’s] recovery.”         Houlihan’s Rest., 2011 WL

 2470023, at *7 n.10.

             Courts in the Second Circuit calculate a

 “‘presumptively reasonable fee’ by taking the product of the

 hours reasonably expended and a reasonable hourly rate that

 reflects ‘what a reasonable, paying client would be willing to

 pay.’”    Setty, 2018 WL 8415414, at *19 (quoting Arbor Hill

 Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522

 F.3d 182, 183-84 (2d Cir. 2008)).         “A reasonable hourly rate is

 generally calculated by reference to the prevailing hourly rates

 in the district where the court sits for attorneys of comparable

 skill, experience, and reputation.”         Setty, 2018 WL 8415414, at

 *19 (internal quotation marks omitted).          Accordingly, counsel

 must present time records that are itemized, for each attorney,

 by date, hours worked, and nature of work performed.            Id.

             “Courts in this District have approved the following

 hourly rates for attorneys practicing in the Eastern District of

 New York: $300 to $450 for partners in law firms, $200 to $325

 for senior associates, and $100 to $200 for junior associates.”

 PNC Equip. Fin., LLC v. Montauk Transp. Serv. Inc., No. 18-

 CV5883, 2019 WL 8685091, at *4 (E.D.N.Y. Dec. 16, 2019), report

 and recommendation adopted, No. 18-CV-5883, 2020 WL 2219197

 (E.D.N.Y. May 7, 2020); Castcapa Constr., LLC v. TMB Servs.,


                                      64
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 65 of 70 PageID #: 256



 LLC, No. 17-CV-1023, 2018 WL 623546 (E.D.N.Y. Jan. 30, 2018)

 (junior associates are “typically compensated at between $100 to

 $200 per hour”); Thomas v. City of N.Y., No. 14-CV-7513, 2017 WL

 6033532, at *5 (E.D.N.Y. Dec. 1, 2017) (“An hourly rate of $450

 remains within the range of rates found reasonable for partners

 with twenty or more years of experience in this District.”);

 Smart v. City of N.Y., No. 15-CV-1405, 2017 WL 933080, at *3

 (E.D.N.Y. Feb. 17, 2017) (“In recent years, fees have been

 awarded in the Eastern District of New York at an hourly rate of

 $300 to $450 for partners and $100 to $325 for associates in

 civil rights cases.”).       Courts in this District have also

 approved hourly rates for paralegals ranging from $70 per hour

 to $100 per hour, while the average rate is $75 per hour.             Nat'l

 Integrated Grp. Pension Plan v. Dunhill Food Equip. Corp., No.

 11-CV-3652, 2014 WL 887222, at *6 (E.D.N.Y. Jan. 6, 2014)

 (citing Juarez v. Precision Apparel, Inc., No. 12-CV-2349 ARR

 VMS, 2013 WL 5210142, at *14 (E.D.N.Y. Sept. 13, 2013)

 (collecting Eastern District cases)).

             The court has reviewed the qualifications of

 plaintiff’s attorneys and support staff, set forth in the

 Supplemental Cronen Declaration, and counsel’s contemporaneous

 billing records (ECF No. 25-3, Billing Records), and finds

 plaintiff’s request for attorneys’ fees and costs to be




                                      65
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 66 of 70 PageID #: 257



 reasonable.     The chart below reflects each attorney and

 staffer’s hourly rate, hours committed, and total fee:

           Attorney/Staff                  Rate         Hours            Total
                                                      Rendered
         Shawn Clark, Esq.              $325.00         11.25          $3,656.25
      H. Joseph Cronen, Esq.            $250.00          32.5          $8,125.00
  Samantha Cassinelli, Paralegal        $100.00          6.7            $670.00
    Candy Hernandez, Paralegal          $100.00          0.4             $40.00
     Madonna Isaac, Paralegal           $100.00          1.4            $140.00
                                                                       $12,631.25

 (Cronen Supp. Decl. ¶ 6.)

             Based on their credentials and experience, the court

 finds that each attorney and staffer’s hourly rate, which

 uniformly fall within recognized lodestars, is appropriate.

 Shawn Clark, Esq., is a Senior Associate at Phillips &

 Associates and his requested hourly rate is $325.00.                  He has ten

 years’ experience as a practitioner, including positions in the

 Legal Bureau of the NYPD, and the Special Federal Litigation

 Division of the New York City Law Department.               He has

 significant experience in employment and discrimination matters,

 including a number of trials.        (Cronen Supp. Decl. ¶ 8.)            Mr.

 Cronen has been practicing law since 2012.               (Id. ¶ 9.)     His

 practices include labor and employment, police misconduct, and

 personal injury.     (Id.)    In 2015, he was second chair in a

 personal injury trial in Bronx County Supreme Court and prepared

 the plaintiff for direct examination.            (Id.)     Likewise, the




                                      66
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 67 of 70 PageID #: 258



 paralegals, Ms. Cassinelli, Ms. Hernandez, and Ms. Isaac, each

 have commendable experience and credentials.           (Id. ¶¶ 10-12.)

             After thoroughly reviewing counsel’s billing records,

 the court further finds that the hours expended are reasonable

 and appropriate.     Notably, in preparing the fee application,

 counsel removed vague and duplicative entries and reduced the

 time expended on certain tasks.        (Cronen Supp. Decl. ¶ 7.)

 Counsel also excised time entries for one associate who was

 primarily occupied with administrative work.           (Id.)   Plaintiff’s

 billing records are itemized by date, task, the time each task

 began, and duration of each task in increments of tenths of an

 hour.    (See generally Billing Records.)        The entries

 substantially consist of time spent drafting and filing the

 summons and complaint, serving the summons and complaint,

 discussing the details of the complaint with the plaintiff,

 preparing and filing the case in the EEOC,14 preparing

 calculations of damages and drafting a demand letter, moving for

 an entry of a default, preparing proof of damages, drafting the

 motion for default judgment, preparing Ms. Antoine to testify at

 the inquest, appearing at the inquest, and preparing the

 supplemental damages submissions.         (See generally Billing


 14
       Fees for time spent in connection with proceedings before the EEOC are
 recoverable. See New York Gaslight Club, Inc. v. Carey, 447 U.S. 54, 61–
 64 (1980) (holding that Title VII allows for recovery of attorneys’ fees and
 costs incurred in administrative proceedings prior to suit being brought in
 federal court).


                                      67
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 68 of 70 PageID #: 259



 Records; see also Cronen Supp. Decl. ¶ 5.)          Accordingly,

 plaintiff’s counsel has demonstrated that the fees requested are

 reasonable.

             Plaintiff may also recover her costs, namely, a $400

 fee for filing the complaint, and $255 expended for process

 servers.    “[A]ttorneys’ fees awards include those reasonable

 out-of-pocket expenses incurred by attorneys and ordinarily

 charged to their clients.”       Rhodes v. Davis, No. 08-CV-9681

 (GBD), 2015 WL 1413413, at *4 (S.D.N.Y. Mar. 23, 2015) (quoting

 LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir.

 1998)).    “Court fees reflected on the Court’s docket and costs

 for which a claimant provides extrinsic proof, such as an

 invoice or receipt, are considered sufficiently substantiated,

 as is a sworn statement or declaration under penalty of perjury

 that certain amounts were expended on particular items.”

 Mendoza v. CGY & J Corp., 2017 WL 4685100, at *3 (S.D.N.Y. Oct.

 17, 2017) (citing Abel v. Town Sports Int’l, LLC, No. 09-CV-

 10388 (DF), 2012 WL 6720919, at *34 (S.D.N.Y. Dec. 18, 2012)).

 Counsel’s payment of the $400 fee for filing the summons and

 complaint is evident from the docket.         (See Dkt. Entry dated

 Oct. 1, 2019.)     Exhibit 4 to the Supplemental Cronen Declaration

 is a process server receipt for $255 evincing counsel’s costs

 incurred serving defendants with the complaint and summons.

 (See ECF No. 25-4.)


                                      68
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 69 of 70 PageID #: 260



             In sum, the court grants plaintiff’s counsel’s request

 for attorneys’ fees in the amount of $12,631.25, and

 reimbursement of $655 in costs.

                                  CONCLUSION

             For the foregoing reasons, plaintiff’s motion for

 entry of default judgment is GRANTED.         Plaintiff has established

 defendants’ liability under Title VII, the NYSHRL, and the

 NYCHRL, for sex/gender discrimination and retaliation.             Mr.

 Henestroza is liable for discrimination and retaliation under

 the NYSHRL and NYCHRL, and defendant Brooklyn Maids is liable

 for discrimination and retaliation under Title VII and the

 NYCHRL.    Mr. Henestroza is also liable for assault and battery

 under New York law.

             The Clerk shall enter judgment against Brooklyn Maids

 and Mr. Henestroza, jointly and severally, and award plaintiff

 the following amounts:15

             1) $81,180 in back pay.

 15
       “Although Title VII limits the amount of damages that may be awarded,
 the NYSHRL and NYCHRL do not.” Houlihan’s Rest., 2011 WL 2470023, at *4.
 Thus, Title VII’s damages cap does not limit the compensatory and punitive
 damages otherwise available under the NYSHRL and NYCHRL. Accordingly, the
 court awards all compensatory and punitive damages in excess of $50,000 under
 the NYSHRL (excess compensatory) and NYCHRL (excess compensatory and
 punitive). See Zakre v. Norddeutsche Landesbank Girozentrale, 344 Fed. App’x
 628, 631 (2d Cir. 2009) (affirming a district court’s compensatory and
 punitive damages award of $600,000 for violations of Title VII, the NYSHRL
 and the NYCHRL); see also Manzo v. Sovereign Motor Cars, Ltd., 491 Fed. App’x
 102, 103 (2d Cir. 2011) (affirming a district court’s compensatory and
 punitive damages award totaling $250,000 for Title VII and NYCHRL law
 violations); Caravantes, 2012 WL 3631276, at *21 (“[W]here Title VII claims
 are pled alongside NYSHRL and NYCHRL claims, courts have awarded damages in
 excess of the Title VII statutory cap by allocating the excess award to the
 state and city law claims.”) (citation omitted).


                                      69
Case 1:19-cv-05676-KAM-PK Document 31 Filed 09/26/20 Page 70 of 70 PageID #: 261



             2) Prejudgment interest on plaintiff’s back pay award
                from March 1, 2019 through to the date judgment is
                entered. The Clerk shall apply the average annual
                United States T-bill rate of interest for the period
                March 1, 2019 to September 30, as referred to in 28
                U.S.C. § 1961. Interest shall be compounded
                annually.

             3) $98,961 in front wages.

             4) $200,000 in emotional distress damages.

             5) $375,000 in punitive damages.

             6) $12,631.25 in attorneys’ fees.

             7) $665 in costs.

             8) Post-judgment interest pursuant 28 U.S.C. § 1961,
                calculated from the date judgment is entered, and
                compounded annually, which shall accrue on
                plaintiff’s awards of compensatory damages, punitive
                damages, and attorneys’ fees and costs.

             Following the entry of judgment, as set forth above,

 the Clerk of Court is respectfully directed to serve a copy of

 this Memorandum and Order of judgment on defendants at their

 last known addresses, note service on the docket, and close this

 case.

 SO ORDERED.

 Dated:      September 26, 2020
             Brooklyn, New York

                                                     /s/
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge




                                      70
